 Fill in this information to identify the case:

 Debtor name         Tonawanda Coke Corporation

 United States Bankruptcy Court for the:            WESTERN DISTRICT OF NEW YORK

 Case number (if known)            1-18-12156
                                                                                                                                                            Check if this is an
                                                                                                                                                            amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                            12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

              No. Go to Part 2.

              Yes. Go to line 2.

       2. List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor has more than 3 creditors
          with priority unsecured claims, fill out and attach the Additional Page of Part 1.

                                                                                                                                              Total claim            Priority amount

 2.1       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                                       $4,812.07     $4,812.07
           American Funds                                            Check all that apply.
           P.O. Box 2280                                                 Contingent
           Norfolk, VA 23501                                             Unliquidated
                                                                         Disputed

           Date or dates debt was incurred                           Basis for the claim:
           10/15/2018                                                Employee Deferral. Salary employees 401K Plan.
           Last 4 digits of account number Plan                      Is the claim subject to offset?

           Specify Code subsection of PRIORITY                           No
           unsecured claim: 11 U.S.C. § 507(a) (5)                       Yes


 2.2       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                                       $5,570.60     $5,570.60
           Mass Mutual Financial Group                               Check all that apply.
           37 Franklin Sttreet, #600                                     Contingent
           Buffalo, NY 14202                                             Unliquidated
                                                                         Disputed

           Date or dates debt was incurred                           Basis for the claim:
                                                                     Employer contribution for quarter ended 7/31/18.
           05/01/2018 - 07/31/2018                                   Hourly employees 401K Plan
           Last 4 digits of account number Plan                      Is the claim subject to offset?

           Specify Code subsection of PRIORITY                           No
           unsecured claim: 11 U.S.C. § 507(a) (5)                       Yes



 Part 2:      List All Creditors with NONPRIORITY Unsecured Claims
       3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
          out and attach the Additional Page of Part 2.
                                                                                                                                                       Amount of claim

 3.1       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                     $6,052.00
           A & F Wholesale                                                              Contingent
           2517 Long Road, Suite 2                                                      Unliquidated
           Grand Island, NY 14072                                                       Disputed
           Date(s) debt was incurred                                               Basis for the claim:     Trade debt
           Last 4 digits of account number                                         Is the claim subject to offset?           No   Yes


Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                             page 1 of 21
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                   25187                                            Best Case Bankruptcy
                  Case 1-18-12156-MJK, Doc 134, Filed 12/19/18, Entered 12/19/18 13:14:56,
                                   Description: Main Document , Page 1 of 63
 Debtor       Tonawanda Coke Corporation                                                              Case number (if known)            1-18-12156
              Name

 3.2      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $32,362.21
          ACCCI                                                                  Contingent
          25 Massachusetts Avenue, NW, Suite 800                                 Unliquidated
          Washington, DC 20001                                                   Disputed
          Date(s) debt was incurred                                          Basis for the claim:    Trace Association
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.3      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $7,669.42
          ACI Controls, Inc.
          P.O. Box 8000                                                          Contingent
          Department #575                                                        Unliquidated
          Buffalo, NY 14224                                                      Disputed

          Date(s) debt was incurred                                          Basis for the claim:    Trade debt
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.4      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           Unknown
          Active Workforce Inc.                                                  Contingent
          853 Brighton Rd.                                                       Unliquidated
          Tonawanda, NY 14150                                                    Disputed
          Date(s) debt was incurred                                          Basis for the claim:    Trade debt
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.5      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $2,415.01
          Admar Construction Equipment & Supplies                                Contingent
          1950 Brighton Henrietta Townline Road                                  Unliquidated
          Rochester, NY 14623-8000                                               Disputed
          Date(s) debt was incurred                                          Basis for the claim:    Trade debt
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.6      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $3,133.53
          ADP Inc.                                                               Contingent
          P.O. Box 842875                                                        Unliquidated
          Boston, MA 02284                                                       Disputed
          Date(s) debt was incurred                                          Basis for the claim:    Trade debt
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.7      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $833.00
          Adsco Manufacturing Corporation                                        Contingent
          4979 Lake Ave.                                                         Unliquidated
          Buffalo, NY 14219                                                      Disputed
          Date(s) debt was incurred                                          Basis for the claim:    Trade debt
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.8      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $6,000.00
          Advance Industries                                                     Contingent
          P.O. Box 173                                                           Unliquidated
          South Wales, NY 14139                                                  Disputed
          Date(s) debt was incurred                                          Basis for the claim:    Trade debt
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.9      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $21,360.00
          Advanced Manufacturing & Mechanical, Inc                               Contingent
          3043 Lakeshore Blvd., Unit 9                                           Unliquidated
          Buffalo, NY 14219                                                      Disputed
          Date(s) debt was incurred                                          Basis for the claim:    Trade debt
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 2 of 21
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
                 Case 1-18-12156-MJK, Doc 134, Filed 12/19/18, Entered 12/19/18 13:14:56,
                                  Description: Main Document , Page 2 of 63
 Debtor       Tonawanda Coke Corporation                                                              Case number (if known)            1-18-12156
              Name

 3.10     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $1,177.16
          Affinity Personnel Solutions Inc.                                      Contingent
          P.O. Box 127                                                           Unliquidated
          Buffalo, NY 14217                                                      Disputed
          Date(s) debt was incurred                                          Basis for the claim:    Trade debt
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.11     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $11,992.32
          Allied Mineral Products, Inc.                                          Contingent
          P.O. Box 951410                                                        Unliquidated
          Cleveland, OH 44193                                                    Disputed
          Date(s) debt was incurred                                          Basis for the claim:    Trade debt
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.12     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $2,872.80
          Alpha Analytical, Inc.                                                 Contingent
          145 Flanders Road                                                      Unliquidated
          Westborough, MA 01581                                                  Disputed
          Date(s) debt was incurred                                          Basis for the claim:    Trade debt
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.13     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $16,404.96
          American Express
          P.O. Box 650448                                                        Contingent
          ATTN: Payment Processing                                               Unliquidated
          Dallas, TX 75265                                                       Disputed

          Date(s) debt was incurred                                          Basis for the claim:    Financial Credit
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.14     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $14,707.68
          Applied Industrial Technologies                                        Contingent
          22510 Network Place                                                    Unliquidated
          Chicago, IL 60673                                                      Disputed
          Date(s) debt was incurred                                          Basis for the claim:    Trade debt
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.15     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $25,684.02
          Aptim Environmental & Infastructure                                    Contingent
          150 Royal Street                                                       Unliquidated
          Canton, MA 02021                                                       Disputed
          Date(s) debt was incurred                                          Basis for the claim:    Trade debt
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.16     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $13,435.55
          AT&T                                                                   Contingent
          P.O. Box 5019                                                          Unliquidated
          Carol Stream, IL 60197                                                 Disputed
          Date(s) debt was incurred                                          Basis for the claim:    Utility
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.17     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $1,068.88
          AT&T Mobility                                                          Contingent
          P.O. Box 6463                                                          Unliquidated
          Carol Stream, IL 60197                                                 Disputed
          Date(s) debt was incurred                                          Basis for the claim:    Utility
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 3 of 21
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
                 Case 1-18-12156-MJK, Doc 134, Filed 12/19/18, Entered 12/19/18 13:14:56,
                                  Description: Main Document , Page 3 of 63
 Debtor       Tonawanda Coke Corporation                                                              Case number (if known)            1-18-12156
              Name

 3.18     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $4,328.44
          Auburn Filtersense LLC
          800 Cummings Center                                                    Contingent
          Suite 355W                                                             Unliquidated
          Beverly, MA 01915                                                      Disputed

          Date(s) debt was incurred                                          Basis for the claim:    Trade debt
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.19     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $36,747.47
          Ausmus Logistics LLC                                                   Contingent
          P.O. Box 633                                                           Unliquidated
          Buffalo, NY 14231                                                      Disputed
          Date(s) debt was incurred                                          Basis for the claim:    Trade debt
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.20     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $836.75
          B.J. Muirhead Company, Inc.                                            Contingent
          115 Mid County Dr.                                                     Unliquidated
          Orchard Park, NY 14127                                                 Disputed
          Date(s) debt was incurred                                          Basis for the claim:    Trade debt
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.21     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $5,408.42
          Bailey Electric Motor & Pump Supply, Inc                               Contingent
          2186 Main St.                                                          Unliquidated
          Corfu, NY 14036                                                        Disputed
          Date(s) debt was incurred                                          Basis for the claim:    Trade debt
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.22     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $1,869.41
          Baker Corp.                                                            Contingent
          P.O. Box 843596                                                        Unliquidated
          Los Angeles, CA 90084                                                  Disputed
          Date(s) debt was incurred                                          Basis for the claim:    Trade debt
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.23     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $5,093.00
          Beacon Lubricants Inc.                                                 Contingent
          1170 Edinboro Road                                                     Unliquidated
          Erie, PA 16512                                                         Disputed
          Date(s) debt was incurred                                          Basis for the claim:    Trade debt
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.24     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           Unknown
          Benchley Crane                                                         Contingent
          P.O. Box 220                                                           Unliquidated
          Forestville, NY 14062                                                  Disputed
          Date(s) debt was incurred                                          Basis for the claim:    Trade debt
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.25     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $97.00
          Bobcat of Buffalo                                                      Contingent
          6511 S. Transit Rd.                                                    Unliquidated
          Lockport, NY 14094                                                     Disputed
          Date(s) debt was incurred                                          Basis for the claim:    Trade debt
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 4 of 21
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
                 Case 1-18-12156-MJK, Doc 134, Filed 12/19/18, Entered 12/19/18 13:14:56,
                                  Description: Main Document , Page 4 of 63
 Debtor       Tonawanda Coke Corporation                                                              Case number (if known)            1-18-12156
              Name

 3.26     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $165.95
          Boulevard Optical                                                      Contingent
          55 Crosspoint Pkwy #120                                                Unliquidated
          Getzville, NY 14068                                                    Disputed
          Date(s) debt was incurred                                          Basis for the claim:    Trade debt
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.27     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $73,523.17
          Brights Systems, Inc.                                                  Contingent
          P.O. Box 137                                                           Unliquidated
          North Tonawanda, NY 14120                                              Disputed
          Date(s) debt was incurred                                          Basis for the claim:    Trade debt
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.28     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $955.54
          Brute Spring & Equipment Inc.                                          Contingent
          717 Elk Street                                                         Unliquidated
          Buffalo, NY 14210                                                      Disputed
          Date(s) debt was incurred                                          Basis for the claim:    Trade debt
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.29     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $459.64
          Buffalo Bearings, Inc.                                                 Contingent
          1175 Military Road                                                     Unliquidated
          Buffalo, NY 14217                                                      Disputed
          Date(s) debt was incurred                                          Basis for the claim:    Trade debt
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.30     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $1,936.00
          Buffalo Wire Works Company, Inc.                                       Contingent
          P.O. Box 1239                                                          Unliquidated
          Buffalo, NY 14240                                                      Disputed
          Date(s) debt was incurred                                          Basis for the claim:    Trade debt
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.31     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $205.92
          BXI Consultants Inc.                                                   Contingent
          33 Peuquet Pkwy.                                                       Unliquidated
          Tonawanda, NY 14150                                                    Disputed
          Date(s) debt was incurred                                          Basis for the claim:    Trade debt
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.32     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $475.00
          Carrier Controls                                                       Contingent
          P.O. Box 275                                                           Unliquidated
          Springville, NY 14141                                                  Disputed
          Date(s) debt was incurred                                          Basis for the claim:    Trade debt
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.33     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $12,959.36
          Chemical Distributors, Inc.                                            Contingent
          80 Metcalfe Street                                                     Unliquidated
          Buffalo, NY 14206                                                      Disputed
          Date(s) debt was incurred                                          Basis for the claim:    Trade debt
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 5 of 21
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
                 Case 1-18-12156-MJK, Doc 134, Filed 12/19/18, Entered 12/19/18 13:14:56,
                                  Description: Main Document , Page 5 of 63
 Debtor       Tonawanda Coke Corporation                                                              Case number (if known)            1-18-12156
              Name

 3.34     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $39,178.76
          Chiampou Travis Besaw & Kerschner LLP                                  Contingent
          5110 Main Street, Suite 215                                            Unliquidated
          Buffalo, NY 14221                                                      Disputed
          Date(s) debt was incurred                                          Basis for the claim:    Trade debt
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.35     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $5,890.24
          City Electric Company, Inc.                                            Contingent
          P.O. Box 1018                                                          Unliquidated
          Syracuse, NY 13201                                                     Disputed
          Date(s) debt was incurred                                          Basis for the claim:    Trade debt
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.36     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.     $2,037,291.00
          Clerk, U.S. District Court, WDNY                                       Contingent
          2 Niagara Square                                                       Unliquidated
          Buffalo, NY 14202                                                      Disputed
          Date(s) debt was incurred                                          Basis for the claim:    Community Service Payment
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.37     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $68.00
          Computersearch Corporation                                             Contingent
          331 John James Audubon Pkwy.                                           Unliquidated
          Buffalo, NY 14228                                                      Disputed
          Date(s) debt was incurred                                          Basis for the claim:    Trade debt
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.38     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $37,510.16
          Constellation New Energy, Inc.                                         Contingent
          P.O. Box 4640                                                          Unliquidated
          Carol Stream, IL 60197                                                 Disputed
          Date(s) debt was incurred                                          Basis for the claim:    Utility
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.39     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $21,000.00
          Coopers Creek Chemical Corp.                                           Contingent
          P.O. Box 782915                                                        Unliquidated
          Philadelphia, PA 19178                                                 Disputed
          Date(s) debt was incurred                                          Basis for the claim:    Trade debt
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.40     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $22,745.00
          Corfu Machine Co.                                                      Contingent
          1977 Genesee Street                                                    Unliquidated
          Corfu, NY 14036                                                        Disputed
          Date(s) debt was incurred                                          Basis for the claim:    Trade debt
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.41     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $3,260.43
          Crawford Custom Consulting Inc.                                        Contingent
          11139 Cutter Rd.                                                       Unliquidated
          Meadville, PA 16335                                                    Disputed
          Date(s) debt was incurred                                          Basis for the claim:    Trade debt
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 6 of 21
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
                 Case 1-18-12156-MJK, Doc 134, Filed 12/19/18, Entered 12/19/18 13:14:56,
                                  Description: Main Document , Page 6 of 63
 Debtor       Tonawanda Coke Corporation                                                              Case number (if known)            1-18-12156
              Name

 3.42     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $343.97
          De Lage Landen Financial Services Inc.                                 Contingent
          P.O. Box 41602                                                         Unliquidated
          Philadelphia, PA 19101                                                 Disputed
          Date(s) debt was incurred                                          Basis for the claim:    Trade debt
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.43     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $9,000.00
          Dennis Lauricella                                                      Contingent
          6292 Webster Road                                                      Unliquidated
          Orchard Park, NY 14127                                                 Disputed
          Date(s) debt was incurred                                          Basis for the claim:    Trade debt
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.44     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $18,974.97
          Dival Safety Equipment, Inc.                                           Contingent
          1721 Niagara Street                                                    Unliquidated
          Buffalo, NY 14207                                                      Disputed
          Date(s) debt was incurred                                          Basis for the claim:    Trade debt
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.45     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $21,554.38
          Doritex Corporation                                                    Contingent
          11980 Walden Avenue                                                    Unliquidated
          Alden, NY 14004                                                        Disputed
          Date(s) debt was incurred                                          Basis for the claim:    Trade debt
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.46     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $830.81
          Eaton Office Supply Co.                                                Contingent
          180 John Glenn Dr.                                                     Unliquidated
          Buffalo, NY 14228                                                      Disputed
          Date(s) debt was incurred                                          Basis for the claim:    Trade debt
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.47     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $2,497.59
          ECI Macola/Max, LLC                                                    Contingent
          1136 Paysphere Circle                                                  Unliquidated
          Chicago, IL 60674                                                      Disputed
          Date(s) debt was incurred                                          Basis for the claim:    Trade debt
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.48     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $256.49
          Ed’s Tire Service Inc.                                                 Contingent
          P.O. Box 2641                                                          Unliquidated
          Buffalo, NY 14240                                                      Disputed
          Date(s) debt was incurred                                          Basis for the claim:    Trade debt
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.49     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $441.22
          El-Don Battery Inc.                                                    Contingent
          4109 St. Francis Dr.                                                   Unliquidated
          Hamburg, NY 14075                                                      Disputed
          Date(s) debt was incurred                                          Basis for the claim:    Trade debt
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 7 of 21
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
                 Case 1-18-12156-MJK, Doc 134, Filed 12/19/18, Entered 12/19/18 13:14:56,
                                  Description: Main Document , Page 7 of 63
 Debtor       Tonawanda Coke Corporation                                                              Case number (if known)            1-18-12156
              Name

 3.50     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $3,791.70
          ERB Company, Inc.                                                      Contingent
          1400 Seneca St.                                                        Unliquidated
          Buffalo, NY 14210                                                      Disputed
          Date(s) debt was incurred                                          Basis for the claim:    Trade debt
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.51     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $97,885.66
          Erie Coke Corporation                                                  Contingent
          P.O. Box 35317                                                         Unliquidated
          Newark, NJ 07193                                                       Disputed
          Date(s) debt was incurred                                          Basis for the claim:    Trade debt
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.52     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $400.00
          Eugene Wilkowski                                                       Contingent
          16 Sebring Drive                                                       Unliquidated
          Depew, NY 14043                                                        Disputed
          Date(s) debt was incurred                                          Basis for the claim:    Trade debt
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.53     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           Unknown
          Farley Riggers & Movers                                                Contingent
          700 Richfield Street                                                   Unliquidated
          Lockport, NY 14094                                                     Disputed
          Date(s) debt was incurred                                          Basis for the claim:    Trade debt
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.54     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $2,710.38
          Fasteners Direct                                                       Contingent
          545 Basket Road                                                        Unliquidated
          Webster, NY 14580                                                      Disputed
          Date(s) debt was incurred                                          Basis for the claim:    Trade debt
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.55     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $63.54
          Federal Express Corporation                                            Contingent
          P.O. Box 371461                                                        Unliquidated
          Pittsburgh, PA 15250                                                   Disputed
          Date(s) debt was incurred                                          Basis for the claim:    Trade debt
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.56     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $426.78
          Flagship Investment Group Inc                                          Contingent
          3939 West Ridge Road                                                   Unliquidated
          Erie, PA 16506                                                         Disputed
          Date(s) debt was incurred                                          Basis for the claim:    Trade debt
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.57     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $8,250.00
          Fosbel Ceramic Technologies                                            Contingent
          20600 Sheldon Road                                                     Unliquidated
          Brookpark, OH 44142                                                    Disputed
          Date(s) debt was incurred                                          Basis for the claim:    Trade debt
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 8 of 21
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
                 Case 1-18-12156-MJK, Doc 134, Filed 12/19/18, Entered 12/19/18 13:14:56,
                                  Description: Main Document , Page 8 of 63
 Debtor       Tonawanda Coke Corporation                                                              Case number (if known)            1-18-12156
              Name

 3.58     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $5,178.63
          GDH Services, Inc.                                                     Contingent
          P.O. Box 392237                                                        Unliquidated
          Pittsburgh, PA 15251                                                   Disputed
          Date(s) debt was incurred                                          Basis for the claim:    Trade debt
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.59     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $18,951.00
          Global Environmental                                                   Contingent
          3514 New Road                                                          Unliquidated
          Dunkirk, NY 14048                                                      Disputed
          Date(s) debt was incurred                                          Basis for the claim:    Trade debt
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.60     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $6,083.69
          Grainger                                                               Contingent
          50 McKesson Parkway                                                    Unliquidated
          Buffalo, NY 14225                                                      Disputed
          Date(s) debt was incurred                                          Basis for the claim:    Trade debt
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.61     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $5,500.00
          Greenberg Traurig LLP                                                  Contingent
          200 Park Avenue                                                        Unliquidated
          New York, NY 10166                                                     Disputed
          Date(s) debt was incurred                                          Basis for the claim:    Trade debt
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.62     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $14,773.60
          Guardian Environmental Associates, Inc.                                Contingent
          2619 Parker Blvd.                                                      Unliquidated
          Tonawanda, NY 14150                                                    Disputed
          Date(s) debt was incurred                                          Basis for the claim:    Trade debt
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.63     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $450.00
          Healthworks-WNY, LLP
          P.O. Box 8000                                                          Contingent
          Department No. 2                                                       Unliquidated
          Buffalo, NY 14267                                                      Disputed

          Date(s) debt was incurred                                          Basis for the claim:    Trade debt
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.64     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $9,405.34
          Hickman Williams & Company                                             Contingent
          250 E. 5th Street, Suite 300                                           Unliquidated
          Cincinnati, OH 45202                                                   Disputed
          Date(s) debt was incurred                                          Basis for the claim:    Trade debt
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.65     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $397.50
          Holiday Ice LLC                                                        Contingent
          322 Vine Street                                                        Unliquidated
          Syracuse, NY 13203                                                     Disputed
          Date(s) debt was incurred                                          Basis for the claim:    Trade debt
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 9 of 21
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
                 Case 1-18-12156-MJK, Doc 134, Filed 12/19/18, Entered 12/19/18 13:14:56,
                                  Description: Main Document , Page 9 of 63
 Debtor       Tonawanda Coke Corporation                                                              Case number (if known)            1-18-12156
              Name

 3.66     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $1,250.00
          IMAGINiT Technologies, Inc.                                            Contingent
          28127 Network Place                                                    Unliquidated
          Chicago, IL 60673                                                      Disputed
          Date(s) debt was incurred                                          Basis for the claim:    Trade debt
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.67     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $21.11
          Indiana Michigan Power Co.                                             Contingent
          P.O. Box 371496                                                        Unliquidated
          Pittsburgh, PA 15250                                                   Disputed
          Date(s) debt was incurred                                          Basis for the claim:    Utility
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.68     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $79.00
          Innovative Solutions
          3495 Winton Place                                                      Contingent
          Building C, Suite 2                                                    Unliquidated
          Rochester, NY 14623                                                    Disputed

          Date(s) debt was incurred                                          Basis for the claim:    Trade debt
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.69     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $1,560.00
          Interactive Health Inc.                                                Contingent
          1700 East Golf Road, Suite 900                                         Unliquidated
          Schaumburg, IL 60173                                                   Disputed
          Date(s) debt was incurred                                          Basis for the claim:    Trade debt
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.70     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $653.59
          J.J. Keller & Associates Inc.                                          Contingent
          P.O. Box 6609                                                          Unliquidated
          Carol Stream, IL 60197-6609                                            Disputed
          Date(s) debt was incurred                                          Basis for the claim:    Trade debt
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.71     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $3,764.15
          JGB Enterprises, Inc.
          115 Metropolitan Drive                                                 Contingent
          P.O. Box 209                                                           Unliquidated
          Liverpool, NY 13088                                                    Disputed

          Date(s) debt was incurred                                          Basis for the claim:    Trade debt
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.72     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $11,800.28
          K & E Fabricating Company, Inc.                                        Contingent
          40 Stanley Street                                                      Unliquidated
          Buffalo, NY 14206                                                      Disputed
          Date(s) debt was incurred                                          Basis for the claim:    Trade debt
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.73     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $2,129.41
          Kehr-Buffalo Wire Frame Co., Inc.                                      Contingent
          P.O. Box 806                                                           Unliquidated
          Grand Island, NY 14072                                                 Disputed
          Date(s) debt was incurred                                          Basis for the claim:    Trade debt
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 10 of 21
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
                 Case 1-18-12156-MJK, Doc 134, Filed 12/19/18, Entered 12/19/18 13:14:56,
                                 Description: Main Document , Page 10 of 63
 Debtor       Tonawanda Coke Corporation                                                              Case number (if known)            1-18-12156
              Name

 3.74     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $119.30
          Kenmore Cab Dispatch Services                                          Contingent
          35 Skillen St.                                                         Unliquidated
          Buffalo, NY 14207                                                      Disputed
          Date(s) debt was incurred                                          Basis for the claim:    Trade debt
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.75     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.     $1,037,467.80
          Kirchner, LLC                                                          Contingent
          P.O. Box 242                                                           Unliquidated
          Tonawanda, NY 14151                                                    Disputed
          Date(s) debt was incurred                                          Basis for the claim:    Trade debt
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.76     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $31,533.40
          Klein Steel Service, Inc.
          P.O. Box 8000                                                          Contingent
          Dept. 436                                                              Unliquidated
          Buffalo, NY 14267                                                      Disputed

          Date(s) debt was incurred                                          Basis for the claim:    Trade debt
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.77     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $1,450.08
          KOM Automation Inc.                                                    Contingent
          P.O. Box 5129                                                          Unliquidated
          Buffalo, NY 14240                                                      Disputed
          Date(s) debt was incurred                                          Basis for the claim:    Trade debt
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.78     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $1,908.00
          Kovalchick Corporation
          1060 Wayne Ave.                                                        Contingent
          P.O. Box                                                               Unliquidated
          Indiana, PA 15701                                                      Disputed

          Date(s) debt was incurred                                          Basis for the claim:    Trade debt
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.79     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $26,550.00
          Kubota Materials Canada Corporation
          Fahramet Division                                                      Contingent
          P.O. Box 1700                                                          Unliquidated
          Orillia, Ontario L3V 6L6 Canada                                        Disputed

          Date(s) debt was incurred                                          Basis for the claim:    Trade debt
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.80     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $3,840.00
          Kuljit Singh                                                           Contingent
          194 Enchanted Forest                                                   Unliquidated
          Depew, NY 14043                                                        Disputed
          Date(s) debt was incurred                                          Basis for the claim:    Trade debt
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.81     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $25,370.98
          Kurk Fuel Company                                                      Contingent
          78 Sawyer Avenue                                                       Unliquidated
          Tonawanda, NY 14150                                                    Disputed
          Date(s) debt was incurred                                          Basis for the claim:    Trade debt
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes



Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 11 of 21
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
                 Case 1-18-12156-MJK, Doc 134, Filed 12/19/18, Entered 12/19/18 13:14:56,
                                 Description: Main Document , Page 11 of 63
 Debtor       Tonawanda Coke Corporation                                                              Case number (if known)            1-18-12156
              Name

 3.82     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $1,511.08
          L.T. Harnett Trucking, Inc.                                            Contingent
          7431 State Route 7                                                     Unliquidated
          Kinsman, OH 44428                                                      Disputed
          Date(s) debt was incurred                                          Basis for the claim:    Trade debt
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.83     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $7,877.67
          Lake Foundry Ltd.
          287 S. Service Rd.
          Canada                                                                 Contingent
          L3M 1Y6                                                                Unliquidated
          Grimsby, ON                                                            Disputed

          Date(s) debt was incurred                                          Basis for the claim:    Trade debt
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.84     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $8,242.31
          Lakes Pipe & Supply Corporation                                        Contingent
          P.O. Box 429                                                           Unliquidated
          Niagara Falls, NY 14302                                                Disputed
          Date(s) debt was incurred                                          Basis for the claim:    Trade debt
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.85     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $12,000.00
          Lardon Construction Corporation                                        Contingent
          108 Lake Avenue                                                        Unliquidated
          Buffalo, NY 14219                                                      Disputed
          Date(s) debt was incurred                                          Basis for the claim:    Trade debt
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.86     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $1,249.00
          Len-Co Lumber                                                          Contingent
          1445 Seneca St.                                                        Unliquidated
          Buffalo, NY 14210                                                      Disputed
          Date(s) debt was incurred                                          Basis for the claim:    Trade debt
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.87     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $1,039.20
          M.B. Orsolits Co., Inc.                                                Contingent
          73 Lafayette Blvd.                                                     Unliquidated
          Buffalo, NY 14221                                                      Disputed
          Date(s) debt was incurred                                          Basis for the claim:    Trade debt
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.88     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $725.00
          Mass Mutual Financial Group                                            Contingent
          37 Franklin St., #600                                                  Unliquidated
          Buffalo, NY 14202                                                      Disputed
          Date(s) debt was incurred                                          Basis for the claim:    Employee Benefits
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.89     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $967.02
          McCullagh Coffee                                                       Contingent
          245 Swan St.                                                           Unliquidated
          Buffalo, NY 14204                                                      Disputed
          Date(s) debt was incurred                                          Basis for the claim:    Trade debt
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 12 of 21
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
                 Case 1-18-12156-MJK, Doc 134, Filed 12/19/18, Entered 12/19/18 13:14:56,
                                 Description: Main Document , Page 12 of 63
 Debtor       Tonawanda Coke Corporation                                                              Case number (if known)            1-18-12156
              Name

 3.90     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $1,234.14
          McMaster-Carr Supply, Inc.                                             Contingent
          P.O. Box 7690                                                          Unliquidated
          Chicago, IL 60680-7690                                                 Disputed
          Date(s) debt was incurred                                          Basis for the claim:    Trade debt
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.91     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $1,675.80
          Medfirst Urgent Care, LLC
          P.O. Box 8000                                                          Contingent
          Dept. 168                                                              Unliquidated
          Buffalo, NY 14267                                                      Disputed

          Date(s) debt was incurred                                          Basis for the claim:    Trade debt
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.92     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $1,160.55
          Meridian IT Inc.                                                       Contingent
          P. O. Box 71426                                                        Unliquidated
          Chicago, IL 60694                                                      Disputed
          Date(s) debt was incurred                                          Basis for the claim:    Trade debt
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.93     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $9,248.97
          Metalworking Lubricants Company                                        Contingent
          P.O. Box 214379                                                        Unliquidated
          Auburn Hills, MI 48321                                                 Disputed
          Date(s) debt was incurred                                          Basis for the claim:    Trade debt
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.94     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $61,978.58
          Metso Minerals Industries, Inc.                                        Contingent
          Dept. CH 19629                                                         Unliquidated
          Palatine, IL 60055-9629                                                Disputed
          Date(s) debt was incurred                                          Basis for the claim:    Trade debt
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.95     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $1,306.20
          Midwest Industrial Supply, Inc.                                        Contingent
          P.O. Box 75545                                                         Unliquidated
          Cleveland, OH 44101                                                    Disputed
          Date(s) debt was incurred                                          Basis for the claim:    Trade debt
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.96     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $9,043.52
          Moley Magnetics, Inc.                                                  Contingent
          5202 Commerce Dr.                                                      Unliquidated
          Lockport, NY 14094                                                     Disputed
          Date(s) debt was incurred                                          Basis for the claim:    Trade debt
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.97     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $4,500.00
          NAM Manufacturers
          Center for Legal Action                                                Contingent
          733 10th Street NW, Suite 700                                          Unliquidated
          Washington, DC 20001                                                   Disputed

          Date(s) debt was incurred                                          Basis for the claim:    Trade debt
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 13 of 21
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
                 Case 1-18-12156-MJK, Doc 134, Filed 12/19/18, Entered 12/19/18 13:14:56,
                                 Description: Main Document , Page 13 of 63
 Debtor       Tonawanda Coke Corporation                                                              Case number (if known)            1-18-12156
              Name

 3.98     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $28,778.00
          National Maintenance Contracting Corp.                                 Contingent
          P.O. Box 304                                                           Unliquidated
          Niagara Falls, NY 14304                                                Disputed
          Date(s) debt was incurred                                          Basis for the claim:    Trade debt
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.99     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $865.96
          New York State Department of Health
          Wadsworth Center ELAP                                                  Contingent
          P.O. Box 509, LAB ID #10505                                            Unliquidated
          Albany, NY 12201                                                       Disputed

          Date(s) debt was incurred                                          Basis for the claim:    Government Fees
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.100    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $950.00
          Niagara Wholesale Supply Co. Inc.                                      Contingent
          4100 Witmer Rd.                                                        Unliquidated
          Niagara Falls, NY 14305                                                Disputed
          Date(s) debt was incurred                                          Basis for the claim:    Trade debt
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.101    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $7,752.06
          NOCO Energy Corporation
          Attn: Josette Puhl/Express                                             Contingent
          2440 Sheridan Drive                                                    Unliquidated
          Tonawanda, NY 14150                                                    Disputed

          Date(s) debt was incurred                                          Basis for the claim:    Trade debt
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.102    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          North State Supply Company                                             Contingent
          P.O. Box 70                                                            Unliquidated
          Buffalo, NY 14217                                                      Disputed
          Date(s) debt was incurred                                          Basis for the claim:    Trade debt
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.103    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $355.05
          Nuchereno Auto Inc.                                                    Contingent
          1021 Tonawanda St.                                                     Unliquidated
          Buffalo, NY 14207                                                      Disputed
          Date(s) debt was incurred                                          Basis for the claim:    Trade debt
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.104    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Nuway Auto Parts                                                       Contingent
          415 West Main Street                                                   Unliquidated
          Rochester, NY 14608                                                    Disputed
          Date(s) debt was incurred                                          Basis for the claim:    Trade debt
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.105    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $5,484.00
          Oak Mountain Industries                                                Contingent
          500 Superior St., #4                                                   Unliquidated
          Carnegie, PA 15106                                                     Disputed
          Date(s) debt was incurred                                          Basis for the claim:    Trade debt
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 14 of 21
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
                 Case 1-18-12156-MJK, Doc 134, Filed 12/19/18, Entered 12/19/18 13:14:56,
                                 Description: Main Document , Page 14 of 63
 Debtor       Tonawanda Coke Corporation                                                              Case number (if known)            1-18-12156
              Name

 3.106    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $117.42
          Omni Services, Inc.                                                    Contingent
          P.O. Box 350016                                                        Unliquidated
          Boston, MA 02241-5160                                                  Disputed
          Date(s) debt was incurred                                          Basis for the claim:    Trade debt
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.107    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $2,722.68
          Orkin Pest Control                                                     Contingent
          60 Earhart Dr., Ste. 1                                                 Unliquidated
          Buffalo, NY 14221                                                      Disputed
          Date(s) debt was incurred                                          Basis for the claim:    Trade debt
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.108    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $406.38
          O’Brien & Gere Engineers, Inc.
          P.O. Box 8000                                                          Contingent
          Dept. 956                                                              Unliquidated
          Buffalo, NY 14267                                                      Disputed

          Date(s) debt was incurred                                          Basis for the claim:    Trade debt
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.109    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $950.73
          Paraiso Logistics                                                      Contingent
          273 South Roycroft Boulevard                                           Unliquidated
          Buffalo, NY 14225                                                      Disputed
          Date(s) debt was incurred                                          Basis for the claim:    Trade debt
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.110    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $579.55
          Philipps Bros. Supply Inc                                              Contingent
          2525 Kensington Ave.                                                   Unliquidated
          Buffalo, NY 14226                                                      Disputed
          Date(s) debt was incurred                                          Basis for the claim:    Trade debt
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.111    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $443.46
          Pooley Inc.                                                            Contingent
          207 West Heron Street                                                  Unliquidated
          Buffalo, NY 14201                                                      Disputed
          Date(s) debt was incurred                                          Basis for the claim:    Trade debt
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.112    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           Unknown
          Powers Coal & Coke, LLC                                                Contingent
          4807 Rockside Rd. #640                                                 Unliquidated
          Independence, OH 44131                                                 Disputed
          Date(s) debt was incurred                                          Basis for the claim:    Trade debt
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.113    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $2,016.25
          Powers Drivers, Inc.                                                   Contingent
          P.O. Box 10                                                            Unliquidated
          Buffalo, NY 14220-0010                                                 Disputed
          Date(s) debt was incurred                                          Basis for the claim:    Trade debt
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 15 of 21
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
                 Case 1-18-12156-MJK, Doc 134, Filed 12/19/18, Entered 12/19/18 13:14:56,
                                 Description: Main Document , Page 15 of 63
 Debtor       Tonawanda Coke Corporation                                                              Case number (if known)            1-18-12156
              Name

 3.114    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $7,514.28
          Praxair Distribution, Inc.
          P.O. Box 120812                                                        Contingent
          Dept. 0812                                                             Unliquidated
          Dallas, TX 75312-0812                                                  Disputed

          Date(s) debt was incurred                                          Basis for the claim:    Trade debt
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.115    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $2,922.23
          Praxair Distribution, Inc.
          P.O. Box 120812                                                        Contingent
          Dept. 0812                                                             Unliquidated
          Dallas, TX 75312-0812                                                  Disputed

          Date(s) debt was incurred                                          Basis for the claim:    Trade debt
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.116    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           Unknown
          R.M. Headlee Company Inc.                                              Contingent
          3649 California Rd.                                                    Unliquidated
          Orchard Park, NY 14127                                                 Disputed
          Date(s) debt was incurred                                          Basis for the claim:    Trade debt
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.117    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $2,563.29
          R.P. Adams, Inc.                                                       Contingent
          P.O. Box 95359                                                         Unliquidated
          Palatine, IL 60095-0359                                                Disputed
          Date(s) debt was incurred                                          Basis for the claim:    Trade debt
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.118    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $779.73
          Republic Services #111                                                 Contingent
          P.O. Box 9001099                                                       Unliquidated
          Louisville, KY 40290-1099                                              Disputed
          Date(s) debt was incurred                                          Basis for the claim:    Trade debt
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.119    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $293,885.55
          Rhino Energy LLC                                                       Contingent
          424 Lewis Harget Circle, Suite 250                                     Unliquidated
          Lexington, KY 40503                                                    Disputed
          Date(s) debt was incurred                                          Basis for the claim:    Trade debt
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.120    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $336.05
          Riverside Chemical Company                                             Contingent
          P.O. Box 197                                                           Unliquidated
          North Tonawanda, NY 14120-0197                                         Disputed
          Date(s) debt was incurred                                          Basis for the claim:    Trade debt
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.121    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $806.91
          RL Stone Company, Inc.                                                 Contingent
          1215 Mt. Read Boulevard                                                Unliquidated
          Rochester, NY 14606-2817                                               Disputed
          Date(s) debt was incurred                                          Basis for the claim:    Trade debt
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 16 of 21
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
                 Case 1-18-12156-MJK, Doc 134, Filed 12/19/18, Entered 12/19/18 13:14:56,
                                 Description: Main Document , Page 16 of 63
 Debtor       Tonawanda Coke Corporation                                                              Case number (if known)            1-18-12156
              Name

 3.122    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $8,179.07
          Root, Neal & Company                                                   Contingent
          P.O. Box 101                                                           Unliquidated
          Buffalo, NY 14240                                                      Disputed
          Date(s) debt was incurred                                          Basis for the claim:    Trade debt
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.123    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $515,635.31
          Rouse Breihan, Inc.                                                    Contingent
          P.O. Box 420                                                           Unliquidated
          Buffalo, NY 14226                                                      Disputed
          Date(s) debt was incurred                                          Basis for the claim:    Trade debt
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.124    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $761.20
          Safety-Kleen, Inc.                                                     Contingent
          P.O. Box 382066                                                        Unliquidated
          Pittsburgh, PA 15250                                                   Disputed
          Date(s) debt was incurred                                          Basis for the claim:    Trade debt
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.125    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $37,500.00
          Schagrin Associates
          900 Seventh Avenue N.W.                                                Contingent
          Suite 500                                                              Unliquidated
          Washington, DC 20001                                                   Disputed

          Date(s) debt was incurred                                          Basis for the claim:    Professional Services
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.126    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $478.88
          Seal & Design Inc.                                                     Contingent
          4015 Casilio Pkwy                                                      Unliquidated
          Clarence, NY 14031                                                     Disputed
          Date(s) debt was incurred                                          Basis for the claim:    Trade debt
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.127    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $10,658.09
          Siewert Equipment Co., Inc.                                            Contingent
          P.O. Box 75976                                                         Unliquidated
          Baltimore, MD 21275                                                    Disputed
          Date(s) debt was incurred                                          Basis for the claim:    Trade debt
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.128    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $966.90
          Sleep Inn                                                              Contingent
          75 Inn Keepers Lane                                                    Unliquidated
          Buffalo, NY 14228                                                      Disputed
          Date(s) debt was incurred                                          Basis for the claim:    Trade debt
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.129    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $312,532.40
          Southern Minerals, Inc.                                                Contingent
          P.O. Box 770                                                           Unliquidated
          Bluefield, WV 24701                                                    Disputed
          Date(s) debt was incurred                                          Basis for the claim:    Trade debt
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 17 of 21
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
                 Case 1-18-12156-MJK, Doc 134, Filed 12/19/18, Entered 12/19/18 13:14:56,
                                 Description: Main Document , Page 17 of 63
 Debtor       Tonawanda Coke Corporation                                                              Case number (if known)            1-18-12156
              Name

 3.130    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $7,840.75
          Southworth-Milton, Inc.                                                Contingent
          P.O. Box 3851                                                          Unliquidated
          Boston, MA 02241                                                       Disputed
          Date(s) debt was incurred                                          Basis for the claim:    Trade debt
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.131    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $3,170.49
          Spatial Integrated Systems, Inc.                                       Contingent
          P.O. Box 5635                                                          Unliquidated
          Kinston, NC 28503                                                      Disputed
          Date(s) debt was incurred                                          Basis for the claim:    Trade debt
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.132    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $3,009.62
          Sri Quality System Registrar                                           Contingent
          300 Northpointe Cir #304                                               Unliquidated
          Mars, PA 16046                                                         Disputed
          Date(s) debt was incurred                                          Basis for the claim:    Trade debt
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.133    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $174.55
          Stapleco Inc.                                                          Contingent
          7172 Ellicott Road                                                     Unliquidated
          Orchard Park, NY 14127                                                 Disputed
          Date(s) debt was incurred                                          Basis for the claim:    Trade debt
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.134    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $1,614.75
          Staples Business Advantage
          Dept. ROC                                                              Contingent
          P.O. Box 41526                                                         Unliquidated
          Boston, MA 02241-5256                                                  Disputed

          Date(s) debt was incurred                                          Basis for the claim:    Trade debt
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.135    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $1,498.06
          Steel City Salt, LLC                                                   Contingent
          P.O. Box 226                                                           Unliquidated
          Bowmansville, NY 14026                                                 Disputed
          Date(s) debt was incurred                                          Basis for the claim:    Trade debt
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.136    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $7,285.80
          Stritt & Priebe, Inc.                                                  Contingent
          37 Clyde Ave.                                                          Unliquidated
          Buffalo, NY 14215                                                      Disputed
          Date(s) debt was incurred                                          Basis for the claim:    Trade debt
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.137    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $10,703.43
          Supervisor - Waste Water Treatment                                     Contingent
          779 Two Mile Creek                                                     Unliquidated
          Tonawanda, NY 14150                                                    Disputed
          Date(s) debt was incurred                                          Basis for the claim:    Trade debt
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 18 of 21
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
                 Case 1-18-12156-MJK, Doc 134, Filed 12/19/18, Entered 12/19/18 13:14:56,
                                 Description: Main Document , Page 18 of 63
 Debtor       Tonawanda Coke Corporation                                                              Case number (if known)            1-18-12156
              Name

 3.138    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $381.86
          Taylor Technologies Inc.                                               Contingent
          31 Loveton Circle                                                      Unliquidated
          Sparks Glencoe, MD 21152                                               Disputed
          Date(s) debt was incurred                                          Basis for the claim:    Trade debt
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.139    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $4,164.00
          Teledyne Monitor Labs                                                  Contingent
          12497 Collections Drive                                                Unliquidated
          Chicago, IL 60693                                                      Disputed
          Date(s) debt was incurred                                          Basis for the claim:    Trade debt
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.140    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $397.50
          The Holiday Ice Company                                                Contingent
          322 Vine St.                                                           Unliquidated
          Syracuse, NY 13203                                                     Disputed
          Date(s) debt was incurred                                          Basis for the claim:    Trade debt
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.141    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $829.77
          Thermo Environmental Instruments LLC                                   Contingent
          P.O. Box 742784                                                        Unliquidated
          Atlanta, GA 30374-2784                                                 Disputed
          Date(s) debt was incurred                                          Basis for the claim:    Trade debt
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.142    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $33,013.88
          Tonawanda Town Clerk
          Room 14 Municipal Building                                             Contingent
          2919 Delaware Avenue                                                   Unliquidated
          Buffalo, NY 14217                                                      Disputed

          Date(s) debt was incurred                                          Basis for the claim:    Utility
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.143    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $4,480.00
          Total Crane Systems, Inc.                                              Contingent
          2225 Kenmore Ave., #104                                                Unliquidated
          Buffalo, NY 14207                                                      Disputed
          Date(s) debt was incurred                                          Basis for the claim:    Trade debt
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.144    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $745.40
          United Materials LLC                                                   Contingent
          561 Pavement Road                                                      Unliquidated
          Lancaster, NY 14086                                                    Disputed
          Date(s) debt was incurred                                          Basis for the claim:    Trade debt
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.145    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $20,150.00
          USI Insurance Services National
          98 Fort Path Road                                                      Contingent
          P.O. Box 18117                                                         Unliquidated
          Madison, CT 06443                                                      Disputed

          Date(s) debt was incurred                                          Basis for the claim:    Trade debt
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 19 of 21
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
                 Case 1-18-12156-MJK, Doc 134, Filed 12/19/18, Entered 12/19/18 13:14:56,
                                 Description: Main Document , Page 19 of 63
 Debtor       Tonawanda Coke Corporation                                                              Case number (if known)            1-18-12156
              Name

 3.146     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                $460.00
           Van Pelt Corporation                                                  Contingent
           P.O. Box 780012                                                       Unliquidated
           Philadelphia, PA 19178-0012                                           Disputed
           Date(s) debt was incurred                                         Basis for the claim:    Trade debt
           Last 4 digits of account number                                   Is the claim subject to offset?      No       Yes

 3.147     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.           $187,178.75
           Van Wyk Risk & Financial Management                                   Contingent
           2237 Wealthy Street                                                   Unliquidated
           Grand Rapids, MI 49506                                                Disputed
           Date(s) debt was incurred                                         Basis for the claim:    Trade debt
           Last 4 digits of account number                                   Is the claim subject to offset?      No       Yes

 3.148     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.           $881,910.73
           Vanocur Refractories LLC                                              Contingent
           P.O. Box 146                                                          Unliquidated
           Tonawanda, NY 14151-0146                                              Disputed
           Date(s) debt was incurred                                         Basis for the claim:    Trade debt
           Last 4 digits of account number                                   Is the claim subject to offset?      No       Yes

 3.149     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                $854.84
           Waste Technology Services, Inc.
           Dept. No. 389                                                         Contingent
           P.O. Box 8000                                                         Unliquidated
           Buffalo, NY 14267                                                     Disputed

           Date(s) debt was incurred                                         Basis for the claim:    Trade debt
           Last 4 digits of account number                                   Is the claim subject to offset?      No       Yes

 3.150     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                $627.20
           Willson International Inc.                                            Contingent
           160 Wales Avenue, Suite 100                                           Unliquidated
           Tonawanda, NY 14150                                                   Disputed
           Date(s) debt was incurred                                         Basis for the claim:    Trade debt
           Last 4 digits of account number                                   Is the claim subject to offset?      No       Yes

 3.151     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.              $1,492.80
           Young & Swartz, Inc.                                                  Contingent
           39 Cherry St.                                                         Unliquidated
           Buffalo, NY 14204                                                     Disputed
           Date(s) debt was incurred                                         Basis for the claim:    Trade debt
           Last 4 digits of account number                                   Is the claim subject to offset?      No       Yes

 3.152     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                $196.99
           YRC Freight                                                           Contingent
           P.O. Box 13573                                                        Unliquidated
           Newark, NJ 07188                                                      Disputed
           Date(s) debt was incurred                                         Basis for the claim:    Trade debt
           Last 4 digits of account number                                   Is the claim subject to offset?      No       Yes


Please see Schedule 1 for 3.153 - 3.507
 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                               Page 20 of 21
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
                 Case 1-18-12156-MJK, Doc 134, Filed 12/19/18, Entered 12/19/18 13:14:56,
                                 Description: Main Document , Page 20 of 63
 Debtor       Tonawanda Coke Corporation                                                          Case number (if known)        1-18-12156
              Name

           Name and mailing address                                                              On which line in Part1 or Part 2 is the     Last 4 digits of
                                                                                                 related creditor (if any) listed?           account number, if
           Please see Schedule 2                                                                                                             any

 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                  Total of claim amounts
 5a. Total claims from Part 1                                                                       5a.       $                     10,382.67
 5b. Total claims from Part 2                                                                       5b.   +   $                  6,399,719.19

 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                            5c.       $                     6,410,101.86




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 21 of 21
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                 Case 1-18-12156-MJK, Doc 134, Filed 12/19/18, Entered 12/19/18 13:14:56,
                                 Description: Main Document , Page 21 of 63
Attachment to Schedule E/F – Part 2

                                        Schedule 1
           Creditor Name and          Basis for    Contingent/     Amount of
           Address                    Claim        Unliquidated/   Claim
                                                   Disputed

    3.153 Elizabeth C. Harris         Litigation   Contingent      Unknown
          284 Main Street
          Tonawanda, NY 14150
    3.154 Jodi Hausrath               Litigation   Contingent      Unknown
          127 Presidents Place
          Williamsville, NY
          14221
    3.155 Jodi Hausrath, as Parent    Litigation   Contingent      Unknown
          and Natural Guardian
          of Kaylee Hausrath
          127 Presidents Place
          Williamsville, NY
          14221
    3.156 Jodi Hausrath, as Parent    Litigation   Contingent      Unknown
          and Natural Guardian
          of Ashley Hausrath
          127 Presidents Place
          Williamsville, NY
          14221
    3.157 Jodi Hausrath, as Parent    Litigation   Contingent      Unknown
          and Natural Guardian
          of Ashley Hausrath
          127 Presidents Place
          Williamsville, NY
          14221
    3.158 Robert Hausrath             Litigation   Contingent      Unknown
          127 Presidents Place
          Williamsville, NY
          14221
    3.159 Robert Hausrath, as         Litigation   Contingent      Unknown
          Parent and Natural
          Guardian of Kaylee
          Hausrath
          127 Presidents Place
          Williamsville, NY
          14221




   Case 1-18-12156-MJK, Doc 134, Filed 12/19/18, Entered 12/19/18 13:14:56,
                   Description: Main Document , Page 22 of 63
 3.160 Robert Hausrath, as     Litigation   Contingent   Unknown
       Parent and Natural
       Guardian of Ashley
       Hausrath
       127 Presidents Place
       Williamsville, NY
       14221
 3.161 Robert Hausrath, as     Litigation   Contingent   Unknown
       Parent and Natural
       Guardian of Amanda
       Hausrath
       127 Presidents Place
       Williamsville, NY
       14221
 3.162 Josephine Kudlets       Litigation   Contingent   Unknown
       284 Main Street
       Tonawanda, NY 14150
 3.163 Claudia J. Kurtzworth   Litigation   Contingent   Unknown
       162 Bouck Street
       City of Tonawanda, NY
       14150
 3.164 William M. Hayes, III   Litigation   Contingent   Unknown
       343 Gunnell Avenue
       Buffalo, NTY 14218
 3.165 Catherine Heimback-     Litigation   Contingent   Unknown
       Murdie
       46 Manning Road
       Amherst, NY 14226
 3.166 John M. Heimback, Jr.   Litigation   Contingent   Unknown
       504 Moore Avenue
       Tonawanda, NY 14223
 3.167 Nancy L. Hellerer       Litigation   Contingent   Unknown
       Ind. And as Widow of
       Ronald Heller
       446 Adam Street
       Tonawanda, NY 14150
 3.168 Alice Henel             Litigation   Contingent   Unknown
       47 Dorset Drive
       Tonawanda, NY 14223
 3.169 Arlene Henel            Litigation   Contingent   Unknown
       47 Dorset Drive
       Tonawanda, NY 14223
 3.170 Barbara Hennemen        Litigation   Contingent   Unknown
       298 Wadsworth
       Avenue
       Tonawanda, NY 14150



Case 1-18-12156-MJK, Doc 134, Filed 12/19/18, Entered 12/19/18 13:14:56,
                Description: Main Document , Page 23 of 63
 3.171 Donna Hennesey        Litigation   Contingent    Unknown
       42 Parkedge Court
       Tonawanda, NY 14150
 3.172 Linda L. Henry        Litigation   Contingent    Unknown
       22 James Avenue
       Tonawanda, NY 14150
 3.173 Raymond H. Henry      Litigation   Contingent    Unknown
       22 James Avenue
       Tonawanda, NY 14150
 3.174 Marilyn Herby         Litigation   Contingent    Unknown
       25 Barton Court
       Kenmore, NY 14217
 3.175 Michael K. Higgins    Litigation   Contingent    Unknown
       1358 Daneglo Drive
       North Tonawanda, NY
       14120
 3.176 Joyce A. Hoffman      Litigation   Contingent    Unknown
       Hogenkamp
       241 Rogers Court
       Tonawanda, NY 14150
 3.177 Andrew M. Hoffman     Litigation   Contingent    Unknown
       Hogenkamp
       241 Rogers Court
       Tonawanda, NY 14150
 3.178 Kenneth R. Hoover     Litigation   Contingent    Unknown
       1536 Ferry Road
       Grand Island, NY
       14072
 3.179 Kimberlee Hoyt        Litigation   Contingent    Unknown
       299 Newfield Street
       Buffalo, NY 14207
 3.180 Frank A. Iacono       Litigation   Contingent    Unknown
       2509 David Drive
       Niagara Falls, NY
       14304
 3.181 Maria Johnson         Litigation   Contingent    Unknown
       45 Commodore Avenue
       Tonawanda, NY 14150
 3.182 Betty J. Kaefer       Litigation   Contingent    Unknown
       2562 Baseline Road
       Grand Island, NY
       14072
 3.183 M. Lorraine Kehoe     Litigation   Contingent    Unknown
       921 Baseline Road
       Grand Island, NY
       14072



Case 1-18-12156-MJK, Doc 134, Filed 12/19/18, Entered 12/19/18 13:14:56,
                Description: Main Document , Page 24 of 63
 3.184 Catherine S. Kelleher   Litigation   Contingent   Unknown
       291 Newfield Street
       Buffalo, NY 14207
 3.185 Susanna Kelleher        Litigation   Contingent   Unknown
       291 Newfield Street
       Buffalo, NY 14207
 3.186 Jacqueline Kenney       Litigation   Contingent   Unknown
       2356 Staley Road
       Grand Island, NY
       14072
 3.187 Jacqueline Kenney,      Litigation   Contingent   Unknown
       as Parent and Natural
       Guardian of Blake
       Kenney
       2356 Staley Road
       Grand Island, NY
       14072
 3.188 John Kisker             Litigation   Contingent   Unknown
       274 McConkey Drive
       Tonawanda, NY 14223
 3.189 Dorene Klenk            Litigation   Contingent   Unknown
       98 Elmwood Park East
       Tonawanda, NY 14150
 3.190 Dorene Klenk, as        Litigation   Contingent   Unknown
       Widow of Robert
       Klenk
       98 Elmwood Park East
       Tonawanda, NY 14150
 3.191 Martin Kober            Litigation   Contingent   Unknown
       8 Niagara Shore Drive
       Tonawanda, NY 14150
 3.192 Sue Kolbe               Litigation   Contingent   Unknown
       81 Nicholas Drive
       North
       Tonawanda, NY 14150
 3.193 Patricia Kostusiak      Litigation   Contingent   Unknown
       78 Colonial Avenue
       Kenmore, NY 14217
 3.194 Mary Jane Kovachi       Litigation   Contingent   Unknown
       109 Brendan Avenue
       Town of Tonawanda,
       NY 14217
 3.195 Diane Kowalski          Litigation   Contingent   Unknown
       103 Hackett Drive
       Tonawanda, NY 14150




Case 1-18-12156-MJK, Doc 134, Filed 12/19/18, Entered 12/19/18 13:14:56,
                Description: Main Document , Page 25 of 63
 3.196 Charles Kristich, Sr.   Litigation   Contingent   Unknown
       89 Lowell Road
       Kenmore, NY 14217
 3.197 Dorothy Kristich        Litigation   Contingent   Unknown
       89 Lowell Road
       Kenmore, NY 14217
 3.198 Catherine Krueger       Litigation   Contingent   Unknown
       167 Montblue Drive
       Getzville, NY 14068
 3.199 Lawrence Axelson        Litigation   Contingent   Unknown
       263 Shetland Drive
       Amherst, NY 14221
 3.200 Lawrence Axelson, as    Litigation   Contingent   Unknown
       Administrator of the
       Estate of Elaine
       Axelson
       263 Shetland Drive
       Amherst, NY 14221
 3.201 Thomas L. Barr          Litigation   Contingent   Unknown
       125 Grandview Drive
       Amherst, NY14228

 3.202 DeNien M. Barr          Litigation   Contingent   Unknown
       125 Grandview Drive
       Amherst, NY 14228

 3.203 Catherine Barr          Litigation   Contingent   Unknown
       125 Grandview Drive
       Amherst, NY 14228

 3.204 Justin Barr             Litigation   Contingent   Unknown
       125 Grandview Drive
       Amherst, NY 14228

 3.205 Colleen Brigante        Litigation   Contingent   Unknown
       101 Moore Avenue
       Buffalo, NY 14223
 3.206 Colleen Brigante, as    Litigation   Contingent   Unknown
       Class Representative
       Plaintiff
       101 Moore Avenue
       Buffalo, NY 14223




Case 1-18-12156-MJK, Doc 134, Filed 12/19/18, Entered 12/19/18 13:14:56,
                Description: Main Document , Page 26 of 63
 3.207 Colleen Brigante, as   Litigation   Contingent   Unknown
       Parent and Natural
       Guardian of Mary
       Brigante
       101 Moore Avenue
       Buffalo, NY 14223
 3.208 William Brown          Litigation   Contingent   Unknown
       39 Colonial Drive
       Tonawanda, NY 14150
 3.209 Karen Brown            Litigation   Contingent   Unknown
       39 Colonial Drive
       Tonawanda, NY 14150

 3.210 Donna Cameron          Litigation   Contingent   Unknown
       3402 Baseline Road
       Grand Island, NY
       14072

 3.211 Robert Cameron         Litigation   Contingent   Unknown
       3402 Baseline Road
       Grand Island, NY
       14072

 3.212 Donna Cameron, as      Litigation   Contingent   Unknown
       Parent and Natural
       Guardian of Ian R.
       Cameron
       3402 Baseline Road
       Grand Island, NY
       14072
 3.213 Robert Cameron, as     Litigation   Contingent   Unknown
       Parent and Natural
       Guardian of Ian R.
       Cameron
       3402 Baseline Road
       Grand Island, NY
       14072
 3.214 Theresa J. Carbone     Litigation   Contingent   Unknown
       115 Welwyn Circle
       Buffalo, NY 14223
 3.215 Robert C. Carbone      Litigation   Contingent   Unknown
       115 Welwyn Circle
       Buffalo, NY 14223
 3.216 Nicholas Carbone       Litigation   Contingent   Unknown
       115 Welwyn Circle
       Buffalo, NY 14223



Case 1-18-12156-MJK, Doc 134, Filed 12/19/18, Entered 12/19/18 13:14:56,
                Description: Main Document , Page 27 of 63
 3.217 Mary Szanyi-Coffey         Litigation   Contingent   Unknown
       151 Ames Avenue
       Tonawanda, NY 14150

 3.218 Mary Szanyi-Coffey, as Litigation       Contingent   Unknown
       Administrator of the
       Estate of Robert J.
       Coffey, Jr.
       151 Ames Avenue
       Tonawanda, NY 14150
 3.219 Margaret Cuzydlo       Litigation       Contingent   Unknown
       211 Brookside Terrace
       Tonawanda, NY 14150

 3.220 Richard Cuzydlo            Litigation   Contingent   Unknown
       211 Brookside Terrace
       Tonawanda, NY 14150

 3.221 Kenneth B. Darin           Litigation   Contingent   Unknown
       6720 Minnick Road
       Lockport, NY 14094
 3.222 Frank Deluca               Litigation   Contingent   Unknown
       72 Mosher Drive
       Tonawanda, NY 14150

 3.223 Mary Deluca                Litigation   Contingent   Unknown
       72 Mosher Drive
       Tonawanda, NY14150

 3.224 Frank Deluca as Class      Litigation   Contingent   Unknown
       Representative Plaintiff
       72 Mosher Drive
       Tonawanda, NY 14150
 3.225 Mary Deluca as Class       Litigation   Contingent   Unknown
       Representative Plaintiff
       72 Mosher Drive
       Tonawanda, NY 14150
 3.226 Morgan Greene              Litigation   Contingent   Unknown
       2344 Colvin Blvd. Exd.
       Tonawanda, NY 14150
 3.227 Morgan Greene as a         Litigation   Contingent   Unknown
       Class Representative
       Plaintiff
       2344 Colvin Blvd. Exd.
       Tonawanda, NY 14150




Case 1-18-12156-MJK, Doc 134, Filed 12/19/18, Entered 12/19/18 13:14:56,
                Description: Main Document , Page 28 of 63
 3.228 William Morog             Litigation   Contingent   Unknown
       111 Garfield Avenue
       Niagara Falls, NY
       14305
 3.229 Janice Miller             Litigation   Contingent   Unknown
       262 Wadsworth
       Avenue
       Tonawanda, NY 14150
 3.230 Robert Drappo             Litigation   Contingent   Unknown
       111 Dunlop Avenue
       Tonawanda, NY 14150

 3.231 Ann Drappo                Litigation   Contingent   Unknown
       111 Dunlop Avenue
       Tonawanda, NY 14150

 3.232 Bonnie Guggemos           Litigation   Contingent   Unknown
       154 Jamaica Road
       Tonawanda, NY 14150

 3.233 Brian Guggemos            Litigation   Contingent   Unknown
       154 Jamaica Road
       Tonawanda, NY 14150

 3.234 Britany Guggemos          Litigation   Contingent   Unknown
       154 Jamaica Road
       Tonawanda, NY 14150

 3.235 Bradley Guggemos          Litigation   Contingent   Unknown
       154 Jamaica Road
       Tonawanda, NY 14150

 3.236 Maureen Schmitt           Litigation   Contingent   Unknown
       866 North Forest Road
       Buffalo, NY 14221
 3.237 Maureen Schmitt as        Litigation   Contingent   Unknown
       Executrix of the Estate
       of Raymond Nuchereno
       866 North Forest Road
       Buffalo, NY 14221
 3.238 Jennifer Ratajczak        Litigation   Contingent   Unknown
       23 Woodcrest Blvd.
       Buffalo, NY 14223
 3.239 Glenn Ratajczak           Litigation   Contingent   Unknown
       23 Woodcrest Blvd.
       Buffalo, NY 14223



Case 1-18-12156-MJK, Doc 134, Filed 12/19/18, Entered 12/19/18 13:14:56,
                Description: Main Document , Page 29 of 63
 3.240 Benjamin Ratajczak      Litigation   Contingent   Unknown
       23 Woodcrest Blvd.
       Buffalo, NY 14223
 3.241 Jessica Ratajczak       Litigation   Contingent   Unknown
       23 Woodcrest Blvd.
       Buffalo, NY 14223

 3.242 Robert Snyder           Litigation   Contingent   Unknown
       124 Grayton Road
       Tonawanda, NY 14150

 3.243 Denise Snyder           Litigation   Contingent   Unknown
       124 Grayton Road
       Tonawanda, NY 14150

 3.244 Tim A. Vanlear          Litigation   Contingent   Unknown
       35 Bellhurst Road
       Tonawanda, NY 14150
 3.245 Mary Westphal           Litigation   Contingent   Unknown
       203 Mapleview Drive
       Tonawanda, NY 14150
 3.246 Mary Westphal as        Litigation   Contingent   Unknown
       Parent and Natural
       Guardian of Joseph D.
       Westphal
       203 Mapleview Drive
       Tonawanda, NY 14150
 3.247 John Robbins            Litigation   Contingent   Unknown
       4708 Miller Road
       Niagara Falls, NY
       14304
 3.248 Carol Merckel           Litigation   Contingent   Unknown
       2324 East River Road
       Grand Island, NY
       14072

 3.249 Sarah Ross              Litigation   Contingent   Unknown
       48 Shelley Court
       Tonawanda, NY 14150

 3.250 Jennifer L. Abbott      Litigation   Contingent   Unknown
       78 Briggs Avenue
       Buffalo, NY 14207
 3.251 Anthony Adimey          Litigation   Contingent   Unknown
       164 Kohler Street
       Tonawanda, NY 14150



Case 1-18-12156-MJK, Doc 134, Filed 12/19/18, Entered 12/19/18 13:14:56,
                Description: Main Document , Page 30 of 63
 3.252 Dana Allen             Litigation   Contingent   Unknown
       126 Wickham Drive
       Williamsville, NY
       14221
 3.253 John Akright           Litigation   Contingent   Unknown
       183 Grove Street
       Tonawanda, NY 14150

 3.254 Lorena Akright         Litigation   Contingent   Unknown
       183 Grove Street
       Tonawanda, NY 14150

 3.255 Cecilia Artman         Litigation   Contingent   Unknown
       58 Karen Drive
       Tonawanda, NY 14150

 3.256 Elmer Artman           Litigation   Contingent   Unknown
       58 Karen Drive
       Tonawanda, NY 14150

 3.257 Rose Atkinson          Litigation   Contingent   Unknown
       30 James Avenue
       Tonawanda, NY 14150
 3.258 Larry Badgley          Litigation   Contingent   Unknown
       5445 Barnum Road
       Akron, NY 14001

 3.259 Andrew Baranyi         Litigation   Contingent   Unknown
       2490 E. River Road
       Grand Island, NY
       14072
 3.260 Theresa Baranyi        Litigation   Contingent   Unknown
       568 E. River Road
       Grand Island, NY
       14072

 3.261 Theresa Baranyi as     Litigation   Contingent   Unknown
       Parent and Natural
       Guardian of Kristina
       Baranyi
       568 E. River Road
       Grand Island, NY
       14072




Case 1-18-12156-MJK, Doc 134, Filed 12/19/18, Entered 12/19/18 13:14:56,
                Description: Main Document , Page 31 of 63
 3.262 Andrew Baranyi as        Litigation   Contingent   Unknown
       Parent and Natural
       Guardian of Kristina
       Baranyi
       568 E. River Road
       Grand Island, NY
       14072
 3.263 Jill Beauregard          Litigation   Contingent   Unknown
       1550 East Park Road
       Grand Island, NY
       14072
 3.264 Patricia Benk            Litigation   Contingent   Unknown
       5 Riverview Avenue
       Tonawanda, NY 14150
 3.265 William Benk             Litigation   Contingent   Unknown
       5 Riverview Avenue
       Tonawanda, NY 14150
 3.266 Linda Benns              Litigation   Contingent   Unknown
       74 Schwegler
       Grand Island, NY
       14072

 3.267 Laurel Berry             Litigation   Contingent   Unknown
       6060 Fairlane Drive
       Clarence Center, NY
       14032
 3.268 Jennifer Beyer           Litigation   Contingent   Unknown
       51 Fountain Park
       Tonawanda, NY 14223

 3.269 Eric Blendowski          Litigation   Contingent   Unknown
       6 Whitman Place
       Tonawanda, NY 14150
 3.270 Fairy Blue               Litigation   Contingent   Unknown
       126 Dupont Avenue
       Tonawanda, NY 14150
 3.271 DeReese Blue             Litigation   Contingent   Unknown
       126 Dupont Avenue
       Tonawanda, NY 14150
 3.272 Fairy Blue as Widow of   Litigation   Contingent   Unknown
       Hollowith Blue
       126 Dupont Avenue
       Tonawanda, NY 14150




Case 1-18-12156-MJK, Doc 134, Filed 12/19/18, Entered 12/19/18 13:14:56,
                Description: Main Document , Page 32 of 63
 3.273 Duane Blue               Litigation   Contingent   Unknown
       1720 Virginia Circle
       SW
       Marbleton, GA 30126
 3.274 Suzanne Boling           Litigation   Contingent   Unknown
       295 Brookside Terrace
       Tonawanda, NY 14150

 3.275 Trent Boling             Litigation   Contingent   Unknown
       295 Brookside Terrace
       Tonawanda, NY 14150

 3.276 Trent Boling as Parent   Litigation   Contingent   Unknown
       and Natural Guardian
       of Trey Boling
       295 Brookside Terrace
       Tonawanda, NY 14150
 3.277 Suzanne Boling as        Litigation   Contingent   Unknown
       Parent and Natural
       Guardian of Trey
       Boling
       295 Brookside Terrace
       Tonawanda, NY 14150
 3.278 Trent Boling as Parent   Litigation   Contingent   Unknown
       and Natural Guardian
       of Trey Boling
       295 Brookside Terrace
       Tonawanda, NY 14150
 3.279 Suzanne Boling as        Litigation   Contingent   Unknown
       Parent and Natural
       Guardian of Trey
       Boling
       295 Brookside Terrace
       Tonawanda, NY 14150
 3.280 Trent Boling as Parent   Litigation   Contingent   Unknown
       and Natural Guardian
       of Trey Boling
       295 Brookside Terrace
       Tonawanda, NY 14150
 3.281 Suzanne Boling as        Litigation   Contingent   Unknown
       Parent and Natural
       Guardian of Trey
       Boling
       295 Brookside Terrace
       Tonawanda, NY 14150




Case 1-18-12156-MJK, Doc 134, Filed 12/19/18, Entered 12/19/18 13:14:56,
                Description: Main Document , Page 33 of 63
 3.282 Brian Bojanowski        Litigation   Contingent   Unknown
       278 Lowell Road
       Tonawanda, NY 14217
 3.283 Deborah Brennan         Litigation   Contingent   Unknown
       3196 Love Road
       Grand Island, NY
       14072

 3.284 Gloria Burns            Litigation   Contingent   Unknown
       49 Dupont Avenue
       Tonawanda, NY 14150
 3.285 Susan Brent             Litigation   Contingent   Unknown
       164 Sawyer Street
       Tonawanda, NY 14150
 3.286 Mindy Brent             Litigation   Contingent   Unknown
       247 Parkedge Avenue
       Tonawanda, NY 14150

 3.287 Dina Brumbaugh          Litigation   Contingent   Unknown
       215 E. Felton Street
       North Tonawanda, NY
       14120
 3.288 Dina Brumbaugh as       Litigation   Contingent   Unknown
       Parent and Natural
       Guardian of Daniel
       Brumbaugh
       215 E. Felton Street
       North Tonawanda, NY
       14120
 3.289 Heather Buck            Litigation   Contingent   Unknown
       26352 Cowiapo Circle
       Punta Gorda, FL 33983

 3.290 Thomas Calandra        Litigation    Contingent   Unknown
       501 Claremont, Apt. N
       Kenmore, NY 14223
 3.291 Aimee Calire           Litigation    Contingent   Unknown
       55 Ralston Avenue, No.
       406
       Kenmore, NY 14217
 3.292 Carolyn Campas         Litigation    Contingent   Unknown
       2670 Eggert Road
       Tonawanda, NY 14150




Case 1-18-12156-MJK, Doc 134, Filed 12/19/18, Entered 12/19/18 13:14:56,
                Description: Main Document , Page 34 of 63
 3.293 Mary Cannizzaro          Litigation   Contingent   Unknown
       141 McKinley Avenue
       Kenmore, NY 14217
 3.294 Mary Cannizzaro as       Litigation   Contingent   Unknown
       Parent and Natural
       Guardian of Michelle
       Corieri
       141 McKinley Avenue
       Kenmore, NY 14217
 3.295 Mary Cannizzaro as       Litigation   Contingent   Unknown
       Parent and Natural
       Guardian of Joseph
       Corieri
       141 McKinley Avenue
       Kenmore, NY 14217
 3.296 Kathie Capozzi           Litigation   Contingent   Unknown
       100 Marion Drive
       Tonawanda, NY 14150
 3.297 Robin Harper             Litigation   Contingent   Unknown
       111 Eiseman Avenue,
       No. 1
       Kenmore, NY 14217
 3.298 Robin Harper as Parent   Litigation   Contingent   Unknown
       and Natural Guardian
       of Brittany Carey
       111 Eiseman Avenue,
       No. 1
       Kenmore, NY 14217
 3.299 Patricia Carson          Litigation   Contingent   Unknown
       284 Main Street, # 302
       Tonawanda, NY 14150
 3.300 Moreen Ciancio           Litigation   Contingent   Unknown
       152 Clinton Street
       Tonawanda, NY 14150
 3.301 Anthony Coker            Litigation   Contingent   Unknown
       1395
       Washington Drive, Apt.
       D
       Newport News, VA
       23603
 3.302 Rena Coker               Litigation   Contingent   Unknown
       141 Aldrich Place
       Buffalo, NY 14220




Case 1-18-12156-MJK, Doc 134, Filed 12/19/18, Entered 12/19/18 13:14:56,
                Description: Main Document , Page 35 of 63
 3.303 Rena Coker as Parent     Litigation   Contingent   Unknown
       and Natural Guardian
       of Tyler Coker
       141 Aldrich Place
       Buffalo, NY 14220
 3.304 Janice Collins           Litigation   Contingent   Unknown
       159 Crosby Avenue
       Kenmore, NY 14217

 3.305 Dolores Connelly       Litigation     Contingent   Unknown
       112 Paramount
       Parkway
       Buffalo, NY 14223
 3.306 Jeffrey Cooke, Sr.     Litigation     Contingent   Unknown
       775 North Colony Road
       Grand Island, NY
       14150
 3.307 Karen Coomber          Litigation     Contingent   Unknown
       2189 Bedell Road, Apt.
       3
       Grand Island, NY
       14072

 3.308 D. Thomas Cope           Litigation   Contingent   Unknown
       2024 Harvey Road
       Grand Island, NY
       14072
 3.309 Jackie James-Creedon     Litigation   Contingent   Unknown
       43 Wardman Road
       Kenmore, NY 14217
 3.310 Susan Crockett           Litigation   Contingent   Unknown
       561 Adam Street
       Tonawanda, NY 14150

 3.311 Carolyn Cross            Litigation   Contingent   Unknown
       110 West Hazeltine
       Avenue
       Kenmore, NY 14217
 3.312 Carolyn Cross as         Litigation   Contingent   Unknown
       Natural Parent and
       Representative of ____
       Cross
       110 West Hazeltine
       Avenue
       Kenmore, NY 14217




Case 1-18-12156-MJK, Doc 134, Filed 12/19/18, Entered 12/19/18 13:14:56,
                Description: Main Document , Page 36 of 63
 3.313 Lorraine Dale          Litigation   Contingent   Unknown
       956 Enola Road
       Grand Island, NY
       14072

 3.314 Theodore Deck, Jr.     Litigation   Contingent   Unknown
       44 Brookville Drive
       Tonawanda, NY 14150
 3.315 Joelle Cuviello        Litigation   Contingent   Unknown
       3125 Lake Valencia
       Lane
       East Palm Harbor, FL
       34684
 3.316 Jacqueline Dillon      Litigation   Contingent   Unknown
       49 Crowley Avenue
       Buffalo, NY 14207

 3.317 Kim Dils               Litigation   Contingent   Unknown
       7286 Derby Road
       Derby, NY 14047
 3.318 Diane DiMaggio         Litigation   Contingent   Unknown
       76 Winkler Drive
       Tonawanda, NY 14150
 3.319 Diane DiMaggio as      Litigation   Contingent   Unknown
       Widow of Paul
       DiMaggio
       76 Winkler Drive
       Tonawanda, NY 14150
 3.320 Denise DiMaggio        Litigation   Contingent   Unknown
       110 Ralston Avenue
       Kenmore, NY 14217
 3.321 Carol DiPasquale       Litigation   Contingent   Unknown
       261 School Street
       Kenmore, NY 14217
 3.322 Laurel Dolpp           Litigation   Contingent   Unknown
       37 Mitchell Drive
       Tonawanda, NY 14150

 3.323 Lloyd Dolpp            Litigation   Contingent   Unknown
       37 Mitchell Drive
       Tonawanda, NY 14150

 3.324 Terry Douglas          Litigation   Contingent   Unknown
       4 Riverview Avenue
       Tonawanda, NY 14150




Case 1-18-12156-MJK, Doc 134, Filed 12/19/18, Entered 12/19/18 13:14:56,
                Description: Main Document , Page 37 of 63
 3.325 Lisa Marie Dunne      Litigation   Contingent    Unknown
       107 Wendel Avenue
       Tonawanda, NY 14150

 3.326 Charles Erckert III   Litigation   Contingent    Unknown
       44 Crowley Avenue
       Buffalo, NY 14207
 3.327 Dorothy Erckert       Litigation   Contingent    Unknown
       44 Crowley Avenue
       Buffalo, NY 14207
 3.328 Dorothy Erckert as    Litigation   Contingent    Unknown
       Parent and Natural
       Guardian of Charles
       Erckert IV
       44 Crowley Avenue
       Buffalo, NY 14207
 3.329 Dorothy Erckert as    Litigation   Contingent    Unknown
       Parent and Natural
       Guardian of Daniel
       Erckert
       44 Crowley Avenue
       Buffalo, NY 14207
 3.330 Dorothy Erckert as    Litigation   Contingent    Unknown
       Parent and Natural
       Guardian of Luke
       Erckert
       44 Crowley Avenue
       Buffalo, NY 14207
 3.331 Dorothy Erckert as    Litigation   Contingent    Unknown
       Parent and Natural
       Guardian of Madelyn
       Erckert
       44 Crowley Avenue
       Buffalo, NY 14207
 3.332 Dorothy Erckert as    Litigation   Contingent    Unknown
       Parent and Natural
       Guardian of Dylan
       Ekes
       44 Crowley Avenue
       Buffalo, NY 14207




Case 1-18-12156-MJK, Doc 134, Filed 12/19/18, Entered 12/19/18 13:14:56,
                Description: Main Document , Page 38 of 63
 3.333 Charles Erckert III as   Litigation   Contingent   Unknown
       Parent and Natural
       Guardian of Charles
       Erckert IV
       44 Crowley Avenue
       Buffalo, NY 14207
 3.334 Charles Erckert III as   Litigation   Contingent   Unknown
       Parent and Natural
       Guardian of Daniel
       Erckert
       44 Crowley Avenue
       Buffalo, NY 14207
 3.335 Charles Erckert III as   Litigation   Contingent   Unknown
       Parent and Natural
       Guardian of Luke
       Erckert
       44 Crowley Avenue
       Buffalo, NY 14207
 3.336 Charles Erckert III as   Litigation   Contingent   Unknown
       Parent and Natural
       Guardian of Madelyn
       Erckert
       44 Crowley Avenue
       Buffalo, NY 14207
 3.337 Charles Erckert III as   Litigation   Contingent   Unknown
       Parent and Natural
       Guardian of Dylan
       Ekes
       44 Crowley Avenue
       Buffalo, NY 14207

 3.338 Sandra Erckert           Litigation   Contingent   Unknown
       668 Longmeadow
       Drive
       Amherst, NY 14226
 3.339 Sandra Erckert as        Litigation   Contingent   Unknown
       Parent and Natural
       Guardian of Patrick
       Erckert
       668 Longmeadow
       Drive
       Amherst, NY 14226
 3.340 Michael Erckert          Litigation   Contingent   Unknown
       131 Willowgreen Drive
       Amherst, NY 14228




Case 1-18-12156-MJK, Doc 134, Filed 12/19/18, Entered 12/19/18 13:14:56,
                Description: Main Document , Page 39 of 63
 3.341 George Erickson        Litigation   Contingent   Unknown
       45 Marlee Drive
       Tonawanda, NY 14150
 3.342 Patricia Erickson      Litigation   Contingent   Unknown
       45 Marlee Drive
       Tonawanda, NY 14150

 3.343 Bonnie Eschborn        Litigation   Contingent   Unknown
       85 Beatrice Street
       Tonawanda, NY 14207
 3.344 Carolyn Evans          Litigation   Contingent   Unknown
       34 Coronet Drive
       Tonawanda, NY 14150
 3.345 Toni Fekete            Litigation   Contingent   Unknown
       533 Meadow Drive
       West Seneca, NY
       14224
 3.346 Raymond Fischer        Litigation   Contingent   Unknown
       342 McConkey Drive
       Tonawanda, NY 14223

 3.347 Nancy Forbes           Litigation   Contingent   Unknown
       71 Murray Terrace
       Tonawanda, NY 14223
 3.348 Amy Beth Foster        Litigation   Contingent   Unknown
       3541 Sweet Home
       Road
       Amherst, NY 14226
 3.349 Denise Freedman        Litigation   Contingent   Unknown
       186 Woodstream Drive
       Grand Island, NY
       14072
 3.350 Donald Freedman        Litigation   Contingent   Unknown
       186 Woodstream Drive
       Grand Island, NY
       14072
 3.351 Denise Freedman as     Litigation   Contingent   Unknown
       Parent and Natural
       Guardian of Kevin
       Freedman
       186 Woodstream Drive
       Grand Island, NY
       14072




Case 1-18-12156-MJK, Doc 134, Filed 12/19/18, Entered 12/19/18 13:14:56,
                Description: Main Document , Page 40 of 63
 3.352 Denise Freedman as     Litigation   Contingent   Unknown
       Parent and Natural
       Guardian of Marissa
       Freedman
       186 Woodstream Drive
       Grand Island, NY
       14072
 3.353 Denise Freedman as     Litigation   Contingent   Unknown
       Parent and Natural
       Guardian of Benjamin
       Freedman
       186 Woodstream Drive
       Grand Island, NY
       14072
 3.354 Donald Freedman as     Litigation   Contingent   Unknown
       Parent and Natural
       Guardian of Kevin
       Freedman
       186 Woodstream Drive
       Grand Island, NY
       14072
 3.355 Donald Freedman as     Litigation   Contingent   Unknown
       Parent and Natural
       Guardian of Marissa
       Freedman
       186 Woodstream Drive
       Grand Island, NY
       14072
 3.356 Donald Freedman as     Litigation   Contingent   Unknown
       Parent and Natural
       Guardian of Benjamin
       Freedman
       186 Woodstream Drive
       Grand Island, NY
       14072
 3.357 Donna Frentz           Litigation   Contingent   Unknown
       75 Burnside Drive
       Tonawanda, NY 14150

 3.358 Jack Gallagher         Litigation   Contingent   Unknown
       6601 Aiken Road
       Lockport, NY 14094
 3.359 Deborah Gallitto       Litigation   Contingent   Unknown
       113 Mullen Street
       Tonawanda, NY 14150




Case 1-18-12156-MJK, Doc 134, Filed 12/19/18, Entered 12/19/18 13:14:56,
                Description: Main Document , Page 41 of 63
 3.360 Matthew Gallitto         Litigation   Contingent   Unknown
       113 Mullen Street
       Tonawanda, NY 14150

 3.361 Frank Ganci              Litigation   Contingent   Unknown
       47 Nichols Drive North
       Tonawanda, NY 14150
 3.362 Kenneth Gehring          Litigation   Contingent   Unknown
       201 Windermere Blvd.
       Amherst, NY 14226
 3.363 Frank Godell             Litigation   Contingent   Unknown
       85 Grosvenor Road
       Buffalo, NY 14223

 3.364 Thomas E. Goode          Litigation   Contingent   Unknown
       635 East River Drive
       Grand Island, NY
       14072
 3.365 Melanie Campanella       Litigation   Contingent   Unknown
       55 Ralston Avenue,
       Apt. 316
       Kenmore, NY 14217
 3.366 Melanie Campanella as    Litigation   Contingent   Unknown
       Executor of Estate of
       Donna Grunzweig
       55 Ralston Avenue,
       Apt. 316
       Kenmore, NY 14217
 3.367 Regina Guenther          Litigation   Contingent   Unknown
       356 Elmwood Road
       Grand Island, NY
       14072
 3.368 Phil Haberstro           Litigation   Contingent   Unknown
       358 Argonne Avenue
       Kenmore, NY 14217
 3.369 Anna Hackett             Litigation   Contingent   Unknown
       105 Kaufman Avenue
       Tonawanda, NY 14150

 3.370 William Hackett, Sr.     Litigation   Contingent   Unknown
       105 Kaufman Avenue
       Tonawanda, NY 14150




Case 1-18-12156-MJK, Doc 134, Filed 12/19/18, Entered 12/19/18 13:14:56,
                Description: Main Document , Page 42 of 63
 3.371 Donna Harris             Litigation   Contingent   Unknown
       2849 Saunders
       Settlement Road
       Sanborn, NY 14132
 3.372 William Harris           Litigation   Contingent   Unknown
       2849 Saunders
       Settlement Road
       Sanborn, NY 14132

 3.373 Shaun Harris             Litigation   Contingent   Unknown
       2849 Saunders
       Settlement Road
       Sanborn, NY 14132
 3.374 Patrick Orloff           Litigation   Contingent   Unknown
       3995 Andrews Road
       Ransomville, NY
       14131

 3.375 Dale Armstrong           Litigation   Contingent   Unknown
       c/o Daniel Wasserberg,
       Esq.
       Mierowitz &
       Wasserberg, LLP
       233 Broadway, # 2070
       New York, NY 10279
 3.376 Michael Rappl            Litigation   Contingent   Unknown
       126 Oakridge Avenue
       Tonawanda, NY 14217
 3.377 Andrea Rose Lewis        Litigation   Contingent   Unknown
       3687 Badura Avenue
       Las Vegas, NV 89118
 3.378 Brandi Lewis             Litigation   Contingent   Unknown
       c/o Richard J. Lippes,
       Esq.
       Lippes & Lippes
       1109 Delaware Avenue
       Buffalo, NY 14209
 3.379 Stacie McNett            Litigation   Contingent   Unknown
       234 Oakridge Avenue
       Tonawanda, NY 14150
 3.380 Cheryl McNett            Litigation   Contingent   Unknown
       131 Kaufman Avenue
       Tonawanda, NY 14150
 3.381 Dale McNett              Litigation   Contingent   Unknown
       131 Kaufman Avenue
       Tonawanda, NY 14150



Case 1-18-12156-MJK, Doc 134, Filed 12/19/18, Entered 12/19/18 13:14:56,
                Description: Main Document , Page 43 of 63
 3.382 Richard McIntosh       Litigation   Contingent   Unknown
       327 Roesch Avenue
       Buffalo, NY 14207
 3.383 Kenneth Levea          Litigation   Contingent   Unknown
       26 Crane Place
       Tonawanda, NY 14150
 3.384 Amy Levea              Litigation   Contingent   Unknown
       26 Crane Place
       Tonawanda, NY 14150
 3.385 Marcia E. Marcy        Litigation   Contingent   Unknown
       44 Nicholas Drive
       North
       Tonawanda, NY 14150
 3.386 Colleen Marx           Litigation   Contingent   Unknown
       7 Cowper Circle
       Tonawanda, NY 14150
 3.387 Susan L. Mazur         Litigation   Contingent   Unknown
       10430 S. Protection
       Road
       Chatham, NY 14030
 3.388 Stephanie Jo Mazzone   Litigation   Contingent   Unknown
       343 Kinsey Avenue
       Kenmore, NY 14217
 3.389 Tammy McCue            Litigation   Contingent   Unknown
       2067 East River Road
       Grand Island, NY
       14072
 3.390 Richard McCuen         Litigation   Contingent   Unknown
       452 Two Mile Creek
       Road
       Tonawanda, NY 14150
 3.391 Roger McEniry          Litigation   Contingent   Unknown
       20 Belmont Street
       Buffalo, NY 14207
 3.392 Donna McIntosh         Litigation   Contingent   Unknown
       327 Roesch Avenue
       Buffalo, NY 14207
 3.393 Mark McLellan          Litigation   Contingent   Unknown
       1548 Broadway
       Grand Island, NY
       14072
 3.394 Jason McNett           Litigation   Contingent   Unknown
       131 Kaufman Avenue
       Tonawanda, NY 14150




Case 1-18-12156-MJK, Doc 134, Filed 12/19/18, Entered 12/19/18 13:14:56,
                Description: Main Document , Page 44 of 63
 3.395 Louis McNett           Litigation   Contingent   Unknown
       234 Oakridge Avenue
       Tonawanda, NY 14150
 3.396 Dennis Mendola         Litigation   Contingent   Unknown
       105 Roswell Avenue
       Buffalo, NY 14207
 3.397 Terrence McCue         Litigation   Contingent   Unknown
       2067 East River Road
       Grand Island, NY
       14072
 3.398 Nancy Mercurio         Litigation   Contingent   Unknown
       7186 Parkside Drive
       Hamburg, NY 14075
 3.399 Alfred Miller          Litigation   Contingent   Unknown
       262 Wadsworth
       Avenue
       Tonawanda, NY 14150
 3.400 Rebecca Morimo         Litigation   Contingent   Unknown
       379 Broad Street
       Tonawanda, NY 14150
 3.401 Mary Morog             Litigation   Contingent   Unknown
       111 Garfield Avenue
       Niagara Falls, NY
       14305
 3.402 Russell Needham        Litigation   Contingent   Unknown
       256 Faraday Road
       Tonawanda, NY 14223
 3.403 Lynn O’Brien           Litigation   Contingent   Unknown
       501 Claremont Avenue
       North Tonawanda, NY
       14223
 3.404 David O’Bryan          Litigation   Contingent   Unknown
       284 Main Street, Apt
       102
       Tonawanda, NY 14150
 3.405 Karl Oertel            Litigation   Contingent   Unknown
       31 Desmond Court
       Tonawanda, NY 14150
 3.406 Lori Ann O’Neill       Litigation   Contingent   Unknown
       101 Elmwood
       ParkWest
       Tonawanda, NY 14150
 3.407 Shirley Padilla        Litigation   Contingent   Unknown
       19 Briggs Avenue
       Buffalo, NY 14207




Case 1-18-12156-MJK, Doc 134, Filed 12/19/18, Entered 12/19/18 13:14:56,
                Description: Main Document , Page 45 of 63
 3.408 Tammy Park            Litigation   Contingent    Unknown
       163 Woodward Avenue
       Kenmore, NY 14217
 3.409 Daniel Pazik          Litigation   Contingent    Unknown
       52 Schuler Avenue
       Tonawanda, NY 14150
 3.410 Teresa Rose Perillo   Litigation   Contingent    Unknown
       9 Gren-way Alley
       Buffalo, NY 14222
 3.411 Renee Phillipone      Litigation   Contingent    Unknown
       2648 David Drive
       Niagara Falls, NY
       14304
 3.412 Dorothy Poole         Litigation   Contingent    Unknown
       36 Murray Terrace
       Tonawanda, NY 14150
 3.413 Joan Pritchard        Litigation   Contingent    Unknown
       132 Garfield Street
       Buffalo, NY 14207
 3.414 Frank Puglisi         Litigation   Contingent    Unknown
       239 Pilgrim Road
       Tonawanda, NY 14150
 3.415 Louis Quagliana       Litigation   Contingent    Unknown
       27 Royal Oak Circle
       Grand Island, NY
       14072
 3.416 Dennis Quinlan        Litigation   Contingent    Unknown
       285 Hinds Street
       Tonawanda, NY 14150
 3.417 Nicole Quinn          Litigation   Contingent    Unknown
       2204 Lancelot Drive
       Niagara Falls, NY
       14304
 3.418 Mary Jo Riley         Litigation   Contingent    Unknown
       193 Marilyn Drive
       Grand Island, NY
       14072
 3.419 Sally McCuen          Litigation   Contingent    Unknown
       452 Two Mile Creek
       Road
       Tonawanda, NY 14150
 3.420 Kathy Ryan            Litigation   Contingent    Unknown
       123 Kaufman Drive
       Tonawanda, NY 14150




Case 1-18-12156-MJK, Doc 134, Filed 12/19/18, Entered 12/19/18 13:14:56,
                Description: Main Document , Page 46 of 63
 3.421 Angela Robinson          Litigation   Contingent   Unknown
       583 Delaware Avenue
       Tonawanda, NY 14150
 3.422 David Do Saj             Litigation   Contingent   Unknown
       664 Cleveland Drive #2
       Cheektowaga, NY
       14225
 3.423 Donna Lee Sheehan        Litigation   Contingent   Unknown
       387 East & West Road
       West Seneca, NY
       14224
 3.424 Carol Schlee             Litigation   Contingent   Unknown
       182 Wedgewood Drive
       Williamsville, NY
       14221
 3.425 James Schlee             Litigation   Contingent   Unknown
       35 Ebling
       Tonawanda, NY 14150
 3.426 Ralph Selover            Litigation   Contingent   Unknown
       177 Brookside Terrace
       West
       Tonawanda, NY 14150
 3.427 Richard Sliwinski        Litigation   Contingent   Unknown
       101 School Street
       Kenmore, NY 14217
 3.428 Jackie Smilinich         Litigation   Contingent   Unknown
       240 Grove Street
       Tonawanda, NY 14150
 3.429 Patricia Stewart         Litigation   Contingent   Unknown
       261 Lowell Road
       Kenmore, NY 14217
 3.430 Kathleen Swanekamp       Litigation   Contingent   Unknown
       32 Roswell Avenue
       Buffalo, NY 14207
 3.431 Anne Adams Smutzer       Litigation   Contingent   Unknown
       293 Westgate Road
       Kenmore, NY 14217
 3.432 Shannon Spencer          Litigation   Contingent   Unknown
       146 Fairview Court
       Grand Island, NY
       14072
 3.433 Shari Surdi              Litigation   Contingent   Unknown
       980 Stony Point Road
       Grand Island, NY
       14072




Case 1-18-12156-MJK, Doc 134, Filed 12/19/18, Entered 12/19/18 13:14:56,
                Description: Main Document , Page 47 of 63
 3.434 Robertina Steele        Litigation   Contingent   Unknown
       1300 N Lockwood
       Ridge Road, Apt 201
       Sarasota, FL 34327
 3.435 Betty Stennett          Litigation   Contingent   Unknown
       753 Fletcher Street
       Tonawanda, NY 14150
 3.436 Nancy Styn              Litigation   Contingent   Unknown
       7 Conant Drive
       Tonawanda, NY 14223
 3.437 Barbara Sydlowski       Litigation   Contingent   Unknown
       41 Churchill Street
       Buffalo, NY 14207
 3.438 Stephen Szopinski       Litigation   Contingent   Unknown
       7698 River Road
       Mount Morris, NY
       14510
 3.439 Christopher Thomas      Litigation   Contingent   Unknown
       65 Hackett Drive
       Tonawanda, NY 14150
 3.440 Jeani Thomson           Litigation   Contingent   Unknown
       14 Balzac Court
       Tonawanda, NY 14150
 3.441 Lyle Tooke              Litigation   Contingent   Unknown
       30 Karen Drive
       Tonawanda, NY 14150
 3.442 Susan Torre             Litigation   Contingent   Unknown
       54 Tussing Lane
       Tonawanda, NY 14150
 3.443 Maureen Toth            Litigation   Contingent   Unknown
       2699 Whitehaven Road
       Grand Island, NY
       14172
 3.444 Timothy Toth            Litigation   Contingent   Unknown
       42 Riverview Avenue
       Tonawanda, NY 14150
 3.445 Tanja Trifkovic         Litigation   Contingent   Unknown
       226 Parkedge
       Tonawanda, NY 14150
 3.446 Susan Trybalowski       Litigation   Contingent   Unknown
       215 Gibson Street
       Tonawanda, NY 14150
 3.447 Mark van Curen          Litigation   Contingent   Unknown
       167 Longview Road
       Statesville, NC 28625




Case 1-18-12156-MJK, Doc 134, Filed 12/19/18, Entered 12/19/18 13:14:56,
                Description: Main Document , Page 48 of 63
 3.448 Djordjo Vanovac          Litigation   Contingent   Unknown
       338 Parkedge Avenue
       Tonawanda, NY 14150
 3.449 Timothy Van Lear         Litigation   Contingent   Unknown
       35 Bellhurst Road
       Tonawanda, NY 14150
 3.450 Dawn VandeWal            Litigation   Contingent   Unknown
       87 Werkley Road
       Tonawanda, NY 14150
 3.451 Joseph Waschensky Sr.    Litigation   Contingent   Unknown
       1030 Sheree Drive
       Grand Island, NY
       14072
 3.452 Joseph Waschensky Jr     Litigation   Contingent   Unknown
       63 Kaufman Avenue
       Tonawanda, NY 14150
 3.453 Jennifer Weigold         Litigation   Contingent   Unknown
       23 Sandrock Road
       Buffalo, NY 14207
 3.454 Amy Weir                 Litigation   Contingent   Unknown
       102 Coshway Place
       Tonawanda, NY 14150
 3.455 Tammy Willard            Litigation   Contingent   Unknown
       351 Niblick Circle
       Winter Haven, FL
       33881
 3.456 Diane Laverne Willard    Litigation   Contingent   Unknown
       1330 N Lake Otis Drive
       SE
       Winter Haven, FL
       33880
 3.457 Deanna Williams          Litigation   Contingent   Unknown
       146 Main Street, Apt 3
       Tonawanda, NY 14150
 3.458 Jen Witkowski            Litigation   Contingent   Unknown
       72 Fletcher Street
       Tonawanda, NY 14150
 3.459 Cave Wilson              Litigation   Contingent   Unknown
       274 Ontario Street
       Buffalo, NY 14207
 3.460 Cecilia Wood Nestor      Litigation   Contingent   Unknown
       34 Commodore Avenue
       Tonawanda, NY 14150
 3.461 Donna Wolcott            Litigation   Contingent   Unknown
       144 Moore Avenue
       Kenmore, NY 14223



Case 1-18-12156-MJK, Doc 134, Filed 12/19/18, Entered 12/19/18 13:14:56,
                Description: Main Document , Page 49 of 63
 3.462 Kathleen Yeates       Litigation   Contingent    Unknown
       297 Newfield Street
       Buffalo, NY 14207
 3.463 Judith Zatyko         Litigation   Contingent    Unknown
       78 Dunlop Avenue
       Tonawanda, NY 14150
 3.464 Charles Zachowicz     Litigation   Contingent    Unknown
       294 Wadsworth
       Avenue
       Tonawanda, NY 14150
 3.465 Barbara Zeisz         Litigation   Contingent    Unknown
       52 Schuler Avenue
       Tonawanda, NY 15140
 3.466 Rosemary McEniry      Litigation   Contingent    Unknown
       20 Belmont Street
       Buffalo, NY 14207
 3.467 William Poole         Litigation   Contingent    Unknown
       36 Murray Terrace
       Tonawanda, NY 14150
 3.468 James Riley           Litigation   Contingent    Unknown
       193 Marilyn Drive
       Grand Island, NY
       14072
 3.469 Thomas Ryan           Litigation   Contingent    Unknown
       123 Kaufman Drive
       Tonawanda, NY 14150
 3.470 Peter Stewart         Litigation   Contingent    Unknown
       261 Lowell Road
       Kenmore, NY 14217
 3.471 Kelly Thomas          Litigation   Contingent    Unknown
       65 Hackett Drive
       Tonawanda, NY 14150
 3.472 Bratislav Trifkovic   Litigation   Contingent    Unknown
       226 Parkedge
       Tonawanda, NY 14150
 3.473 Miljan Vanovac        Litigation   Contingent    Unknown
       338 Parkedge Avenue
       Tonawanda, NY 14150
 3.474 Sue Ann Waschensky    Litigation   Contingent    Unknown
       1030 Sheree Drive
       Grand Island, NY
       14072
 3.475 Jeanette Wilson       Litigation   Contingent    Unknown
       274 Ontario Street
       Buffalo, NY 14207




Case 1-18-12156-MJK, Doc 134, Filed 12/19/18, Entered 12/19/18 13:14:56,
                Description: Main Document , Page 50 of 63
 3.476 Paul Wolcott              Litigation   Contingent   Unknown
       144 Moore Avenue
       Kenmore, NY 14223
 3.477 Mary Zatyko               Litigation   Contingent   Unknown
       78 Dunlop Avenue
       Tonawanda, NY 14150
 3.478 Lynn Zachowicz            Litigation   Contingent   Unknown
       294 Wadsworth
       Avenue
       Tonawanda, NY 14150
 3.479 Doreen Zachowicz          Litigation   Contingent   Unknown
       294 Wadsworth
       Avenue
       Tonawanda, NY 14150
 3.480 Dawn VandeWal, as         Litigation   Contingent   Unknown
       Parent and Natural
       Guardian of Jon
       Vandewal
       87 Werkley Road
       Tonawanda, NY 14150
 3.481 Louis McNett as Parent    Litigation   Contingent   Unknown
       and Natural Guardian
       of Rachael Hahn
       234 Oakridge Avenue
       Tonawanda, NY 14150
 3.482 Louis McNett as Parent    Litigation   Contingent   Unknown
       and Natural Guardian
       of Danielle Hahn
       234 Oakridge Avenue
       Tonawanda, NY 14150
 3.483 Louis McNett as Parent    Litigation   Contingent   Unknown
       and Natural Guardian
       of Doug Hahn Jr
       234 Oakridge Avenue
       Tonawanda, NY 14150
 3.484 Stacie McNett as Parent   Litigation   Contingent   Unknown
       and Natural Guardian
       of Doug Hahn, Jr.
       234 Oakridge Avenue
       Tonawanda, NY 14150
 3.485 Louis McNett as Parent    Litigation   Contingent   Unknown
       and Natural Guardian
       of Ryan Hahn
       234 Oakridge Avenue
       Tonawanda, NY 14150




Case 1-18-12156-MJK, Doc 134, Filed 12/19/18, Entered 12/19/18 13:14:56,
                Description: Main Document , Page 51 of 63
 3.486 Stacie McNett as Parent   Litigation   Contingent   Unknown
       and Natural Guardian
       of Danielle Hahn
       234 Oakridge Avenue
       Tonawanda, NY 14150
 3.487 Nancy Mercurio, as        Litigation   Contingent   Unknown
       Widow of Thomas F.
       Mercurio
       7186 Parkside Drive
       Hamburg, NY 14075
 3.488 Stacie McNett as Parent   Litigation   Contingent   Unknown
       and Natural Guardian
       of Rachael Hahn
       234 Oakridge Avenue
       Tonawanda, NY 14150
 3.489 Stacie McNett as Parent   Litigation   Contingent   Unknown
       and Natural Guardian
       of Ryan Hahn
       234 Oakridge Avenue
       Tonawanda, NY 14150
 3.490 Shirley Padilla, as       Litigation   Contingent   Unknown
       surviving daughter of
       Lovisa Anderson
       19 Briggs Avenue
       Buffalo, NY 14207
 3.491 Lynn O’Brien as Parent    Litigation   Contingent   Unknown
       and Natural Guardian
       of Chris Rummel
       501 Claremont Avenue
       North Tonawanda, NY
       14223
 3.492 Lynn O’Brien as Parent    Litigation   Contingent   Unknown
       and Natural Guardian
       of Thomas Rummel
       501 Claremont Avenue
       North Tonawanda, NY
       14223
 3.493 Shannon Spencer, as       Litigation   Contingent   Unknown
       Parent and Natural
       Guardian of ???
       146 Fairview Court
       Grand Island, NY
       14072




Case 1-18-12156-MJK, Doc 134, Filed 12/19/18, Entered 12/19/18 13:14:56,
                Description: Main Document , Page 52 of 63
 3.494 Anne Adams Smutzer,       Litigation   Contingent   Unknown
       as Parent and Natural
       Guardian of George
       Smutzer IV
       293 Westgate Road
       Kenmore, NY 14217
 3.495 Anne Adams Smutzer,       Litigation   Contingent   Unknown
       as Parent and Natural
       Guardian of Logan
       Smutzer
       293 Westgate Road
       Kenmore, NY 14217
 3.496 Christopher B. Thomas,    Litigation   Contingent   Unknown
       as Parent and Natural
       Guardian of Philip J
       Thomas
       65 Hackett Drive
       Tonawanda, NY 14150
 3.497 Stephen Szopinski, as     Litigation   Contingent   Unknown
       Trustee and Executor of
       the Estate of Lottie M.
       Szopinski
       7698 River Road
       Mount Morris, NY
       14510
 3.498 Susan Torre, as Parent    Litigation   Contingent   Unknown
       and Natural Guardian
       of Nicholas Torre
       54 Tussing Lane
       Tonawanda, NY 14150
 3.499 Kelly Thomas, as          Litigation   Contingent   Unknown
       Parent and Natural
       Guardian of Philip J
       Thomas
       65 Hackett Drive
       Tonawanda, NY 14150
 3.500 Christopher B. Thomas,    Litigation   Contingent   Unknown
       as Parent and Natural
       Guardian of Meghan A
       Thomas
       65 Hackett Drive
       Tonawanda, NY 14150




Case 1-18-12156-MJK, Doc 134, Filed 12/19/18, Entered 12/19/18 13:14:56,
                Description: Main Document , Page 53 of 63
 3.501 Christopher B. Thomas,    Litigation   Contingent   Unknown
       as Parent and Natural
       Guardian of Brook
       Thomas
       65 Hackett Drive
       Tonawanda, NY 14150
 3.502 Tanja Trifkovic, as       Litigation   Contingent   Unknown
       Parent and Natural
       Guardian of Sara
       Trifkovic
       226 Parkedge
       Tonawanda, NY 14150
 3.503 Kelly Thomas, as          Litigation   Contingent   Unknown
       Parent and Natural
       Guardian of Meghan A
       Thomas
       65 Hackett Drive
       Tonawanda, NY 14150
 3.504 Kelly Thomas, as          Litigation   Contingent   Unknown
       Parent and Natural
       Guardian of Brook
       Thomas
       65 Hackett Drive
       Tonawanda, NY 14150
 3.505 Bratislav Trifkovic, as   Litigation   Contingent   Unknown
       Parent and Natural
       Guardian of Nikola
       Trifkovic
       226 Parkedge
       Tonawanda, NY 14150
 3.506 Tanja Trifkovic, as       Litigation   Contingent   Unknown
       Parent and Natural
       Guardian of Nikola
       Trifkovic
       226 Parkedge
       Tonawanda, NY 14150
 3.507 Bratislav Trifkovic, as   Litigation   Contingent   Unknown
       Parent and Natural
       Guardian of Sara
       Trifkovic
       226 Parkedge
       Tonawanda, NY 14150




Case 1-18-12156-MJK, Doc 134, Filed 12/19/18, Entered 12/19/18 13:14:56,
                Description: Main Document , Page 54 of 63
Attachment to Schedule E/F – Part 3

                                      Schedule 2
 Alfred M. Anthony, Esq.
 Locks Law Firm
 3 Becker Farm Road, Suite
 105
 Roseland, NJ 07068
 Michael T. Szczygiel, Esq.
 Collins & Collins
 267 North Street
 Buffalo, NY 14201
 Charles H. Cobb, Esq.
 Collins & Collins
 267 North Street
 Buffalo, NY 14201
 Justin L. Klein, Esq.
 Hobbie, Corrigan & Bertucio,
 P.C.
 125 Wyckoff Road
 Eatontown, NJ 07724
 Edward L. Smith, Esq.
 Dolce & Panepinto
 1260 Delaware Avenue
 Buffalo, NY 14209
 Theresa M. Walsh, Esq.
 Brown Chiari LLP
 2470 Walden Avenue
 Buffalo, NY 14225
 Brian R. Hogan, Esq.
 Brown Chiari LLP
 2470 Walden Avenue
 Buffalo, NY 14225
 Richard J. Lippes, Esq.
 1109 Delaware Avenue
 Buffalo, NY 14209
 David N. Bigelow, Esq.
 Girardi & Keese
 1126 Wilshire Blvd.
 Los Angeles, CA 90017
 Thomas V. Girardi, Esq.
 Girardi & Keese
 1126 Wilshire Blvd.
 Los Angeles, CA 90017




   Case 1-18-12156-MJK, Doc 134, Filed 12/19/18, Entered 12/19/18 13:14:56,
                   Description: Main Document , Page 55 of 63
Joseph D. Gonzalez, Esq.
5707 Corsa Ave., 2nd Floor
Westlake Village, CA 91361
Harris Beach PLLC
333 W Washington Street
Syracuse, NY 13202
Daniel J. Wasserberg
Meirowitz & Wasserberg,
LLP
233 Broadway, #2070
New York, NY 10279
Kush Shukla
Meirowitz & Wasserberg,
LLP
233 Broadway, #2070
New York, NY 10279
Samuel M. Meirowitz
Meirowitz & Wasserberg,
LLP
233 Broadway, #2070
New York, NY 10279
Anna Dilonardo
Marshall Dennehey Warner
Coleman & Goggin
105 Maxess Road, Suite 303
Melville, NY 11747
James Watkins Whitcomb
Phillips Lytle LLP
One Canalside, 125 Main
Street
Buffalo, NY 14203
Elizabeth A. Bove
Phillips Lytle LLP
One Canalside, 125 Main
Street
Buffalo, NY 14203
Eric M. Gernat
McGivney & Kluger P.C.
100 Madison Street
Syracuse, NY 13202
Scott R. Jennette
Ward Greenberg Heller &
Reidy LLP
1800 Bausch & Lomb Place
Rochester, NY 14604




 Case 1-18-12156-MJK, Doc 134, Filed 12/19/18, Entered 12/19/18 13:14:56,
                 Description: Main Document , Page 56 of 63
Bruce S. Huttner
Donohue, Sabo, Varley &
Huttner LLP
120 Broadway, 2nd Floor
Albany, NY 12204
Scott R. Orndoff
Flynn Wirkus Young, P.C.
534 Delaware Ave, Suite 014
Buffalo, NY 14202
Virginia P. Squitieri
Gordon & Rees LLP
One Battery Park Plaza
28th Floor
New York, NY 10004
Michael A. Tanenbaum
Tanenbaum Keale LLP
100 Mulberry St #1301
Newark, NJ 07102
Judith A. Yavitz
Darger Errante Yavitz & Blau
LLP
116 East 27th Street at Park
Ave
New York, NY 10016
Stephen S. Davie
Mackenzie Hughes LLP
440 S. Warren Street, Suite
400
Syracuse, NY 13202
Eric R. Cottle
K & L Gates LLP
599 Lexington Avenue
New York, NY 10022
Tara L. Pehush
K & L Gates LLP
599 Lexington Avenue
New York, NY 10022
Mary Jo Herrscher
Phillips Lytle LLP
One Canalside, 125 Main
Street
Buffalo, NY 14203




 Case 1-18-12156-MJK, Doc 134, Filed 12/19/18, Entered 12/19/18 13:14:56,
                 Description: Main Document , Page 57 of 63
Lisa L. Smith
Phillips Lytle LLP
One Canalside, 125 Main
Street
Buffalo, NY 14203
Joseph P. LaSala
McElroy, Deutsch &
Mulvaney & Carpenter, LLP
1300 Mount Kemble Avenue
Morristown, NJ 07962
Paul F. Hammond
Bouvier Law LLP
350 Main Street, Suite 1800
Buffalo, NY 14202
Norman E. Greene
Bouvier Law LLP
350 Main Street, Suite 1800
Buffalo, NY 14202
Brian J. Sorensen
McElroy Deutsch Mulvaney
& Carpenter, LLP
1300 Mount Kemble Avenue
Morristown, NJ 07962
Christopher P. Hannan
Kelley, Jasons, McGowan,
Spinelli Hanna & Reber, LLP
120 Wall Street, 30th Floor
New York, NY 10005
Stephen A. Sharkey
Bond, Schoeneck & King,
PLLC
Avant Building, Suite 900
Buffalo, NY 14202
James P. Milbrand
Barclay Damon, LLP
The Avant Building
200 Delaware Avenue
Buffalo, NY 14202
Beth L. Hughes
Morgan, Lewis & Bockius
1000 Louisiana St, Suite 4000
Houston, TX 77002
Michael J. Masino
Harris Beach PLLC
99 Garnsey Road
Pittsford, NY 14534



  Case 1-18-12156-MJK, Doc 134, Filed 12/19/18, Entered 12/19/18 13:14:56,
                  Description: Main Document , Page 58 of 63
Jennifer L. Leonardi
Barclay Damon LLP
200 Delaware Avenue
Buffalo, NY 14202
Carol Guck Snider
Barclay Damon LLP
200 Delaware Avenue
Buffalo, NY 14202
David J. Goodearl
Leader Berkon Colao &
Silverstein LLP
630 Third Avenue
New York, NY 10017
Jason A. Botticelli
Goldberg Segalla
665 Main Street
Buffalo, NY 14203
James S. Nowak
Kenney Shelton Liptak
Nowak LLP
233 Franklin Street
Buffalo, NY 14202
Robert R. Rigolosi
Segal McCambridge Singer &
Mahoney, Ltd.
850 Third Avenue, Suite 1100
New York, NY 10022
Jessica Saad
Hoagland Longo Moran
Dunst & Doukas, LLP
40 Paterson Street
New Brunswick, NJ 08903
Richard P. Marin
Marin Goodman, LLP
500 Mamaroneck Avenue,
Suite 102
Harrison, NY 10528
Linda J. Clark
Barclay Damon, LLP
80 State Street
Albany, NY 12207




 Case 1-18-12156-MJK, Doc 134, Filed 12/19/18, Entered 12/19/18 13:14:56,
                 Description: Main Document , Page 59 of 63
James E. Kimmel
Abrams, Gorelick, Friedman
& Jacobson, P.C.
One Battery Park Plaza, 4th
Fl.
New York, NY 10004
Diana P. Smithens
Darger Errante Yavitz & Blau
LLP
116 East 27th St. at Park Ave
New York, NY 10016
Brian T. Murnane
Darger Errante Yavitz & Blau
LLP
116 East 27th St. at Park Ave
New York, NY 10016
Susan E. Van Gelder
Goldberg Segalla LLP
665 Main Street
Buffalo, NY 14203
Andrew W. Dean
Segal McCambridge Singer &
Mahoney, Ltd.
850 Third Avenue, Suite 1100
New York, NY 10022
John M. Visco
Ricotta & Visco
496 Main Street
Buffalo, NY 14202
Bernadette A. Weaver-
Catalana
Lavin, O’Neil, Cedrone &
Disipio
1 East Main Street
Rochester, NY 14614
Jesse D. Rodgers
Lewis Brisbois Bisgaard &
Smith LLP
77 Water Street, Suite 2100
New York, NY 10005
Kathleen H. Marron Trabold
Lewis Brisbois Bisgaard &
Smith LLP
77 Water Street, Suite 2100
New York, NY 10005




  Case 1-18-12156-MJK, Doc 134, Filed 12/19/18, Entered 12/19/18 13:14:56,
                  Description: Main Document , Page 60 of 63
Austin D. O’Malley
Kurowski Shultz
180 Maiden Lane, Suite 901
New York, NY 10038
John J. Burbridge
Cullen & Dykman LLP
44 Wall Street
New York, NY 10005
Natalie A. Powers
Darger Errante Yavitz & Blau
LLP
116 East 27th Street at Park
Ave
New York, NY 10016
Kevin M. Hogan
Phillips Lytle LLP
One Canalside, 125 Main
Street
Buffalo, NY 14203
Mark D. Debrowski
Hawkins Parnell Thackston &
Young
600 Lexington Ave, 8th Floor
New York, NY 10022
Michael S. Tripicco
Hawkins Parnell Thackston &
Young
600 Lexington Ave, 8th Floor
New York, NY 10022
V. Christopher Potenza
Hurwitz & Fine, P.C.
1300 Liberty Building
Buffalo, NY 14202
Heidi Kay Brauer Ruchala
Barclay Damon LLP
The Avant Building
200 Delaware Avenue
Buffalo, NY 14202
Stephen P. Brooks
Smith, Murphy &
Schoepperle, LLP
295 Main Street, Suite 786
Buffalo, NY 14203
Cynthia Weiss Antonucci
100 Wall Street
New York, NY 10005



 Case 1-18-12156-MJK, Doc 134, Filed 12/19/18, Entered 12/19/18 13:14:56,
                 Description: Main Document , Page 61 of 63
Jason S. Riemer
Hoagland Longo Moran
Dunst & Doukas, LLP
48 Wall Street, Suite 1100
New York, NY 10005
Elizabeth M. Dwyer
Barclay Damon LLP
The Avant Building
200 Delaware Avenue
Buffalo, NY 14202




  Case 1-18-12156-MJK, Doc 134, Filed 12/19/18, Entered 12/19/18 13:14:56,
                  Description: Main Document , Page 62 of 63
(Rev. 12/16: Previous Versions are Obsolete)
                                                         UNITED STATES BANKRUPTCY COURT
                                                          WESTERN DISTRICT OF NEW YORK
                   AMENDED COVER SHEET FOR SCHEDULES, STATEMENTS, LISTS AND/OR AMENDMENTS
                         Tonawanda Coke
 Case Name:              Corporation                                  Case No. 1-18-12156                                Chapter 11
A. IDENTIFY TYPE OF DOCUMENT BEING FILED: (Select either #1, #2 or #3)
         #1--Amendment to Previously Filed Document (Go to Sec. B)
         #2--Schedule/Statement Not Previously Filed (Go to Sec. B)
         #3–Schedule of Post-Petition Debts (result of conversion–no fee due) (Go to Sec. D)
B. SUMMARIZE SPECIFICS OF DOCUMENT BEING FILED BY CHECKING APPLICABLE DATA ELEMENTS:
             Official Form 101:    Part 1     Part 2     Part 3    Part 4     Part 5     Part 6    Part 7
             Official Form 106Sum: Summary of Your Assets and Liabilities and Certain Statistical Information
             Official Form 106Dec: Declaration About an Individual Debtor’s Schedules
             Official Form 108: Chapter 7 Statement of Intention for Individuals
             Schedules: (Please check schedules attached)
                Schedule A/B           Schedule C           Schedule D (Go to Sec. C)       Schedule E/F (Go to Sec. C)
                Schedule G             Schedule H           Schedule I                      Schedule J                Schedule J-2
             Statement of Financial Affairs:
             Statement Pursuant to Rule 2016(b)
             Official Form 201:        Debtor's Name        Debtor's Address                Debtor's EIN        Other Names used by the Debtor
                                       Other
                                                        (Please indicate the Question # from Form 201 that is being amended and a brief description)
             Official Form 201A: Ch. 11 Attachment to Voluntary Petition for Non-Individuals
             Official Form 202: Declaration Under Penalty of Perjury for Non-Individual Debtors
             Creditor Matrix
             Chapter 13 Plan (Pre-confirmation):     Decrease Payments       Increase Payments       Increases length of plan
             Other:

                         FOR CHANGES AFFECTING SCHEDULES D, E/ F, THE LIST OF CREDITORS, MATRIX OR MAILING LIST,
                                PROCEED TO SECTION ‘C’ OF THIS FORM. OTHERWISE, PROCEED TO SECTION ‘D’.
C. CREDITOR/SCHEDULE INFORMATION: (Select either #1, #2 or #3)
        #1--Creditors are being added or deleted by this amendment/schedule, AND
               The $31.00 amendment fee is attached
               A matrix in the format prescribed by the Clerk with the complete names and addresses of the parties added is attached.
                      Note: Do not repeat creditor information from a previously filed matrix. The Clerk’s office will not delete creditors unless a
                                motion to delete creditors is granted.
        #2--Schedule(s) of creditors (Schedules D, E/F), list of creditors, matrix or mailing list is being amended for purposes other than adding or
            deleting creditors.
               The $31.00 fee is attached for this amendment [e.g. changing amount of a debt or classification of a debt].
               The $31.00 fee does not apply for this amendment [e.g. change of address of a creditor or change of attorney].
        #3 – No Creditors are being added or deleted.
D. CERTIFICATION OF SERVICE, ATTORNEY'S DECLARATION AND DEBTOR'S UNSWORN DECLARATION
     CERTIFICATION OF SERVICE: Attach an “Affidavit of Service” listing each party served with a copy of the referenced document(s), this
     cover sheet and a copy of the §341 Meeting Notice (if applicable). Be sure to include the U.S. Trustee and the Case Trustee.
     DECLARATION OF ATTORNEY [Attorney or debtor(s), if pro se, must sign.]: I declare that the above information contained on this cover
     sheet may be relied upon by the Clerk of Court as a complete and accurate summary of the information contained in the documents attached.

      Dated:          December 19, 2018                               Signature: /s/ Garry M. Graber, Esq.
                                                                                 Garry M. Graber, Esq.
     DECLARATION OF DEBTOR(S): [Required if declaration is not completed on the document(s) itself or by separate instrument.]
     I declare under penalty of perjury that I have read this cover sheet and the attached schedules, lists, statements, etc., consisting of 63 sheets,
     numbered 1 through 63, and that they are true and correct to the best of my knowledge, information and belief.
      Dated:       December 19, 2018                                 Signature: /s/ Michael K. Durkin                           (debtor)
                                                                                Michael K. Durkin




Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
                    Case 1-18-12156-MJK, Doc 134, Filed 12/19/18, Entered 12/19/18 13:14:56,
                                    Description: Main Document , Page 63 of 63
